EXHIBIT 10.1
OMNIBUS AMENDMENT
This Omnibus Amendment dated as of June 17, 2020 (the “Amendment Effective
Date”) is among Oil States International, Inc., a Delaware corporation (the
“Borrower”), each of the Guarantors, the Lenders party hereto and Wells Fargo
Bank, N.A. (“Wells Fargo”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (this “Amendment”).
INTRODUCTION
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”) and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of January 30, 2018, as amended by that certain Amendment No. 1 to
Amended and Restated Credit Agreement dated as of May 14, 2018 (as so amended,
the “Credit Agreement”);
WHEREAS, the Borrower, the undersigned Subsidiaries of the Borrower and the
Administrative Agent are parties to the Amended and Restated Security Agreement
dated as of January 30, 2018 (as it may have been supplemented, the “Security
Agreement”); and
WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Credit Agreement as specified herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1. Definitions. Unless otherwise defined in this Amendment, terms used
in this Amendment that are not defined herein and are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.
Section 2. Reduction in Commitments. Pursuant to Section 2.09(b) of the Credit
Agreement, the Borrower hereby elects to permanently reduce the Commitments by
$150,000,000 resulting in a Total Commitment of $200,000,000. The prior written
notice required under Section 2.09(b) is hereby waived for purposes of the
reduction in Commitments effected hereby. To effect and evidence the reduction
in the Commitments described above, Schedule 2.01 (Lenders and Commitments) of
the Credit Agreement is hereby amended and restated in its entirety as set forth
on Schedule 2.01 (Lenders and Commitments) attached hereto. Each Lender’s
respective Commitment as of the Amendment Effective Date is as set forth
opposite its name in Schedule 2.01 (Lenders and Commitments) attached hereto.
Section 3. Other Amendments. Effective as of the Amendment Effective Date,
(a) the Credit Agreement shall be amended by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and by inserting the double-underlined text (indicated textually in the same
manner as the following example:



--------------------------------------------------------------------------------



double-underlined text) as reflected in the pages of the Credit Agreement
attached hereto as Annex A;
(b) the Credit Agreement shall be further amended by replacing Schedules 2.01
and 3.08 in their entirety with the corresponding Schedules 2.01 and 3.08
attached hereto;
(c) the Credit Agreement shall be further amended by (i) adding a new Exhibit A
(Borrowing Base Certificate) in the form attached hereto as Exhibit A (Borrowing
Base Certificate), and (ii) replacing each of Exhibit C-1 (Form of Borrowing
Request), Exhibit C-2 (Form of Swing Line Borrowing Request) and Exhibit I (Form
of Compliance Certificate) with the corresponding Exhibit C-1 (Form of Borrowing
Request), Exhibit C-2 (Form of Swing Line Borrowing Request) and Exhibit I (Form
of Compliance Certificate) attached hereto; and
(d) the Security Agreement shall be amended by replacing Section 4.06 therein in
its entirety with the following:
SECTION 4.06 Control Agreements. With respect to any Deposit Accounts now or
hereafter owned or held by any Grantor, such Grantor will, from and after March
31, 2018 (or such later date acceptable to the Administrative Agent in its sole
discretion), cause all such Deposit Accounts (and the funds and Financial Assets
contained therein) to be subject to Control Agreements. Notwithstanding the
foregoing, a Control Agreement shall not be required for any Deposit Account (a)
to the extent such Control Agreement is not required to perfect the Lien granted
herein and encumbering such Collateral, (b) that is located in Canada or in
England, or (c) that is an Excluded Account (as hereinafter defined). For
purposes hereof, an “Excluded Account” means (i) each Deposit Account for which
all of the deposits consist of amounts utilized to fund payroll, employee
benefit or tax obligations of the Borrower and its Subsidiaries, (ii) fiduciary
accounts, (iii) “zero balance” accounts, (iv) trust and suspense Deposit
Accounts of the Borrower and any Restricted Subsidiary solely holding amounts
held for the benefit of third parties, (v) Conduit Accounts, and (vi) Deposit
Accounts with daily closing balances of less than or equal to $5,000,000 in the
aggregate (or such greater amount acceptable to the Administrative Agent in its
sole discretion for individual accounts due to unanticipated circumstances).
Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:
(a) the representations and warranties set forth in Article III of the Credit
Agreement, as amended hereby, and in each other Loan Document are true and
correct in all material respects (provided that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) on and as of the date hereof with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date;
(b) no Event of Default or Default has occurred and is continuing; and
2



--------------------------------------------------------------------------------



(c) (i) the execution, delivery, and performance of this Amendment are within
the corporate power and authority of the Borrower and each other Loan Party and
have been duly authorized by appropriate proceedings, and (ii) this Amendment
constitutes a legal, valid, and binding obligation of the Borrower and each
other Loan Party, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity.
Section 5. Effectiveness. This Amendment hereof shall be made effective, and the
Credit Agreement and the Security Agreement shall be amended as provided in this
Amendment, upon the occurrence of the following conditions precedent:
(a) the Administrative Agent shall have received duly and validly executed
copies of this Amendment on behalf of the Borrower, the Guarantors, the
Administrative Agent and Lenders constituting the Required Lenders; and
(b) the Administrative Agent or Wells Fargo Securities, LLC, as applicable,
shall have received all fees and other amounts due and payable on or prior to
the date of this Amendment, including (i) to the extent invoiced two Business
Days prior to the effective date hereof, reimbursement or payment of all
out-of-pocket expenses (including, without limitation, the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) required to
be reimbursed or paid by the Borrower hereunder or under any other Loan Document
and (ii) such fees set forth in that certain engagement letter dated June 3,
2020 among the Borrower, the Administrative Agent and Wells Fargo Securities,
LLC.
Section 6. Reaffirmation of Guaranty and Liens; Agreement.
(a) Each of the Borrower and each of its Subsidiaries that is listed on the
signature pages to this Amendment (each, a “Guarantor”) (i) is party to a
Guarantee Agreement, guaranteeing payment of the Obligations, (ii) has reviewed
the Amendment and related documents, and (iii) waives any defenses to the
enforcement of its Guarantee Agreement that it may have, and agrees that
according to its terms such Guarantee Agreement will continue in full force and
effect to guaranty the Obligations under the Loan Documents, as the same may be
amended, supplemented, or otherwise modified, and such other amounts in
accordance with the terms of such Guarantee Agreement.
(b) Each of the Borrower and each Guarantor (i) is party to the Security
Agreement and certain other Security Documents securing and supporting the
Obligations, (ii) has reviewed the Amendment and related documents, (iii) waives
any defenses that it may have to the enforcement of the Security Documents, as
amended hereby, to which they are party, (iv) agrees that according to their
terms the Security Documents, as amended hereby, to which it is party will
continue in full force and effect to secure the Obligations under the Loan
Documents, as the same may be amended, supplemented, or otherwise modified, and
(v) acknowledges, represents, and warrants that the Liens and security interests
created by the Security Documents, as amended hereby, are valid and subsisting
and create a first priority perfected security interest subject to Liens
expressly permitted by Section 6.02 of the Credit Agreement in the Collateral to
secure the Obligations.
3



--------------------------------------------------------------------------------



(c) The delivery of this Amendment does not indicate or establish a requirement
that any Guarantee Agreement or Security Document requires any Guarantor’s
approval of amendments to the Credit Agreement, but has been furnished as a
courtesy at the Administrative Agent’s request.
Section 7. Effect on Loan Documents.
(a) Except as amended herein, the Credit Agreement and the Loan Documents remain
in full force and effect as originally executed and are ratified and confirmed,
and nothing herein shall act as a waiver of any of the Administrative Agent’s or
Lenders’ rights and remedies under the Loan Documents, as amended, including the
waiver of any Default or Event of Default, however denominated.
(b) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a Default
or Event of Default under other Loan Documents.
Section 8. Choice of Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 9. Miscellaneous. This Amendment may be signed in any number of
counterparts, each of which shall be an original. Delivery of an executed
signature page to this Amendment by facsimile transmission or other electronic
means shall be as effective as delivery of a manually signed counterpart of this
Amendment. The captions in this Amendment are for convenience of reference only
and shall not define or limit the provisions hereof. In the event that any one
or more of the provisions contained in this Amendment shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Amendment.
[The remainder of this page has been left blank intentionally.]
4



--------------------------------------------------------------------------------






BORROWER:     OIL STATES INTERNATIONAL, INC.


By: /s/ Lloyd A. Hajdik   
Name: Lloyd A. Hajdik
Title: Executive Vice President, Chief Financial Officer and Treasurer


5



--------------------------------------------------------------------------------



GUARANTORS:    CAPSTAR DRILLING, INC.
CAPSTAR HOLDING, L.L.C.
OIL STATES ENERGY SERVICES HOLDING, INC.
OIL STATES ENERGY SERVICES, L.L.C.
OIL STATES INDUSTRIES, INC.
OIL STATES MANAGEMENT, INC.
OSES INTERNATIONAL, LLC
TEMPRESS TECHNOLOGIES, INC.




By: /s/ Lloyd A. Hajdik   
Name: Lloyd A. Hajdik
Title: Vice President and Treasurer
OIL STATES SKAGIT SMATCO, LLC
GEODYNAMICS, INC.




By: /s/ Lloyd A. Hajdik   
Name: Lloyd A. Hajdik
Title: Vice President and Assistant Treasurer
GD DEVELOPMENT CORPORATION




By: /s/ Lloyd A. Hajdik   
Name: Lloyd A. Hajdik
Title: Vice President
OIL STATES INDUSTRIES US, INC.




By: /s/ Alina A. Choun   
Name: Alina A. Choun
Title: Vice President, Tax


Signature Page to Omnibus Amendment
(Oil States International, Inc.)



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as a Lender and Administrative Agent
By: /s/ Shannon Cunningham     Name: Shannon Cunningham  Title: Director


Signature Page to Omnibus Amendment
(Oil States International, Inc.)



--------------------------------------------------------------------------------



ABN AMRO Capital USA LLC, as a Lender
By:_____________________________________  Name:  Title:




Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
BANK OF AMERICA, N.A., as a Lender
By:_____________________________________  Name:  Title:


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
By:_____________________________________  Name:  Title:


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Anca Loghin      Name: Anca Loghin  Title: Authorized Officer


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
REGIONS BANK, as a Lender
By: /s/ David Baynash     Name: David Baynash  Title: Director


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
ROYAL BANK OF CANADA, as a Lender
By: /s/ Michael Sharp      Name: Michael Sharp  Title: Authorized Signatory


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
BARCLAYS BANK PLC, as a Lender
By: /s/ Odilon du Bouetiez     Name: Odilon du Bouetiez  Title: VP Global Loan
Group


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
CADENCE BANK, N.A., as a Lender
By: /s/ Charlie Russell     Name: Charlie Russell  Title: AVP


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
ZB, N.A. dba AMEGY BANK, as a Lender
By: /s/ Brad Ellis      Name: Brad Ellis  Title: Senior Vice President


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------

EXECUTION VERSION
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ William O’ Daly     Name: William O’ Daly  Title: Authorized Signatory
By: /s/ D. Andrew Maletta     Name: D. Andrew Maletta  Title: Authorized
Signatory


Signature Page to Omnibus Amendment
(Oil States International, Inc.)




--------------------------------------------------------------------------------



ANNEX A


[See attached]








--------------------------------------------------------------------------------



Annex A
to Omnibus Amendment
















AMENDED AND RESTATED CREDIT AGREEMENT
dated as of January 30, 2018
among
OIL STATES INTERNATIONAL, INC.,
as the Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
WELLS FARGO BANK, N.A.,
as Administrative Agent, the Swing Line Lender and an Issuing Bank
              
ABN AMRO CAPITAL USA LLC, BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL
ASSOCIATION, JPMORGAN CHASE BANK, N.A., REGIONS BANK
and ROYAL BANK OF CANADA,
as Co-Syndication Agents
              
WELLS FARGO SECURITIES, LLC
as Sole Lead Arranger and Sole Bookrunner
         


--------------------------------------------------------------------------------



ARTICLE I Definitions 1
Section 1.01 Defined Terms 1
Section 1.02 Terms Generally 2833
Section 1.03 [Reserved.]Divisions 2834
Section 1.04 Classification of Loans and Borrowings 2834
Section 1.05 Exchange Rate Calculations 2935
Section 1.06 Additional Alternative Currencies 2935
Section 1.07 Rates 35
ARTICLE II The Credits 2935
Section 2.01 Commitments 2935
Section 2.02 Loans 3036
Section 2.03 Borrowing Procedure 3238
Section 2.04 Evidence of Debt; Repayment of Loans 3339
Section 2.05 Fees 3340
Section 2.06 Interest on Loans 3441
Section 2.07 Default Interest 3541
Section 2.08 Alternate Rate of Interest 3541
Section 2.09 Termination and Reduction of Commitments 3642
Section 2.10 Conversion and Continuation of Borrowings 3642
Section 2.11 Optional Prepayment 3744
Section 2.12 Mandatory Prepayments 3844
Section 2.13 Increased Costs; Capital Requirements 3845
Section 2.14 Change in Legality 4047
Section 2.15 Breakage Costs 4047
Section 2.16 Pro Rata Treatment 4148
Section 2.17 Sharing of Setoffs 4148
Section 2.18 Payments 4249
Section 2.19 Taxes 4350
Section 2.20  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate 4754
Section 2.21 Letters of Credit 4855
Section 2.22 Swing Line Loans 5461
Section 2.23 Defaulting Lenders 5764
Section 2.24 Increase in Commitments 6067
Section 2.25 Effect of Benchmark Transition Event 69
ARTICLE III Representations and Warranties 6170
Section 3.01 Organization; Powers 6270
Section 3.02 Authorization 6270
Section 3.03 Enforceability 6271
Section 3.04 Governmental Approvals 6271
Section 3.05 Financial Statements 6371
Section 3.06 No Material Adverse Change 6371
Section 3.07 Title to Properties; Possession Under Leases 6371
Section 3.08 Subsidiaries 6372
Section 3.09 Litigation; Compliance with Laws 6472
-xx-

--------------------------------------------------------------------------------



Section 3.10 Agreements 6472
Section 3.11 Federal Reserve Regulations 6473
Section 3.12 Investment Company Act 6473
Section 3.13 Use of Proceeds 6473
Section 3.14 Tax Returns 6573
Section 3.15 No Material Misstatements 6573
Section 3.16 Employee Benefit Plans 6573
Section 3.17 Environmental Matters 6674
Section 3.18 Insurance 6674
Section 3.19 Security Documents 6675
Section 3.20 Intellectual Property 6775
Section 3.21 Labor Matters 6775
Section 3.22 Solvency 6776
Section 3.23 Foreign Assets Control Regulations, Sanctions, etc 6776
ARTICLE IV Conditions of Lending and of Effectiveness 6876
Section 4.01 All Credit Events 6876
Section 4.02 Effectiveness 6877
ARTICLE V Affirmative Covenants 7180
Section 5.01 Existence; Businesses and Properties 7180
Section 5.02 Insurance 7280
Section 5.03 Obligations and Taxes 7281
Section 5.04 Financial Statements, Reports, etc 7381
Section 5.05 Litigation and Other Notices 7483
Section 5.06 Information Regarding Collateral 7584
Section 5.07 Maintaining Records; Access to Properties and Inspections 7584
Section 5.08 Use of Proceeds 7585
Section 5.09 Further Assurances 7685
Section 5.10 Field Exams 86
ARTICLE VI Negative Covenants 7686
Section 6.01 Indebtedness 7786
Section 6.02 Liens 7888
Section 6.03 Sale and Lease-Back Transactions 8089
Section 6.04 Investments, Loans and Advances 8089
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 8291
Section 6.06 Restricted Payments; Restrictive Agreements 8292
Section 6.07 Transactions with Affiliates 8394
Section 6.08 Business of the Borrower and Subsidiaries 8494
Section 6.09 Other Indebtedness and Agreements 8494
Section 6.10 Interest Coverage Ratio 8495
Section 6.11 Maximum Total Net Leverage Ratio 8495
Section 6.12 Maximum Senior Leverage Ratio 8495
Section 6.13 Hedging Agreements 8495
-xxi-

--------------------------------------------------------------------------------



ARTICLE VII Events of Default 8596
Section 7.01 Events of Default 8596
Section 7.02 Optional Acceleration of Maturity 8798
Section 7.03 Automatic Acceleration of Maturity 8798
Section 7.04 Non-exclusivity of Remedies 8899
Section 7.05 Application of Proceeds 8899
ARTICLE VIII The Administrative Agent, the Issuing Banks and the Swing Line
Lenders 89100
Section 8.01 Appointment and Authority 89100
Section 8.02 Rights as a Lender 89100
Section 8.03 Exculpatory Provisions 90101
Section 8.04 Reliance by the Administrative Agent, the Issuing Banks and the
Swing Line Lenders 91102
Section 8.05 Delegation of Duties 91102
Section 8.06 Resignation of the Administrative Agent or a Swing Line
Lender 91102
Section 8.07 Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments 92103
Section 8.08 Indemnification 93104
Section 8.09 Collateral and Guaranty Matters 93104
Section 8.10 No Other Duties, etc 95106
Section 8.11 Administrative Agent May File Proofs of Claim 95106
ARTICLE IX Miscellaneous 96107
Section 9.01 Notices 96107
Section 9.02 Survival of Agreement 98109
Section 9.03 Binding Effect 98109
Section 9.04 Successors and Assigns 98109
Section 9.05 Expenses; Indemnity 103114
Section 9.06 Right of Setoff 105116
Section 9.07 Applicable Law 106117
Section 9.08 Waivers; Amendment 106117
Section 9.09 Interest Rate Limitation 108119
Section 9.10 Entire Agreement 109120
Section 9.11 WAIVER OF JURY TRIAL 109120
Section 9.12 Severability 109120
Section 9.13 Counterparts 110121
Section 9.14 Headings 110121
Section 9.15 Jurisdiction; Consent to Service of Process 110121
Section 9.16 Confidentiality 110121
Section 9.17 Judgment Currency 111122
Section 9.18 Exculpation Provisions 112123
Section 9.19 Payments Set Aside 112123
Section 9.20 Termination 113124
Section 9.21 Patriot Act Notice 113124
Section 9.22 Keepwell 113124
-xxii-

--------------------------------------------------------------------------------



Section 9.23 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 113124
Section 9.24 Acknowledgement Regarding Any Supported QFCs 125
Section 9.25 Certain ERISA Matters 126
Section 9.249.26 Amendment and Restatement 114127



-xxiii-

--------------------------------------------------------------------------------





Schedule 1.01(b) Guarantors
Schedule 2.01 Lenders and Commitments
Schedule 3.08 Subsidiaries
Schedule 3.09 Litigation
Schedule 3.16(a) Unfunded Plans
Schedule 3.17 Environmental Matters
Schedule 3.19 Loan Parties and Filing Offices
Schedule 6.01 Outstanding Indebtedness on Effective Date
Schedule 6.02 Liens Existing on Effective Date
Schedule 6.04 Existing Investments
Exhibit A [Reserved]Form of Borrowing Base Certificate
Exhibit B Form of Assignment and Acceptance
Exhibit C-1 Form of Borrowing Request
Exhibit C-2 Form of Swing Line Borrowing Request
Exhibit D [Reserved]
Exhibit E Form of Pledge Agreement
Exhibit F Form of Security Agreement
Exhibit G Form of Guarantee Agreement
Exhibit H Form of Opinion of Simpson Thacher & Bartlett LLP
Exhibit I Form of Compliance Certificate [Replaced with Amendment No. 1]
Exhibit J [Reserved]
Exhibit K-1 Form of U.S. Tax Compliance Certificate
Exhibit K-2 Form of U.S. Tax Compliance Certificate
Exhibit K-3 Form of U.S. Tax Compliance Certificate
Exhibit K-4 Form of U.S. Tax Compliance Certificate




-xxiv-


--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 30, 2018, is
among OIL STATES INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
the Lenders (as defined in Article I), and WELLS FARGO BANK, N.A. (“Wells
Fargo”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders.
RECITALS
A.  The Borrower is party to that certain Credit Agreement dated as of May 28,
2014, as amended by that certain Consent and Amendment No. 1 dated as of October
3, 2016 and Amendment No. 2 thereto dated as of December 12, 2017, among it,
Administrative Agent, the other financial institutions party thereto (as so
amended, the “Existing Credit Agreement”).
B.  Certain of the parties to the Existing Credit Agreement have agreed to amend
and restate (but not extinguish) the Existing Credit Agreement in its entirety
as hereinafter set forth subject to the terms and conditions of this Agreement.
It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Credit Agreement, and not a novation of the
Existing Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree that the Existing Credit Agreement is amended and
restated (but not novated) in its entirety as set forth herein, and further
agree as follows:
ARTICLE I


Definitions
Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:
“2018 Notes” shall mean the Convertible Senior Notes due 2023 of the Borrower
issued on or prior to the Effective Date.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Lender” shall have the meaning assigned to such term in Section
2.24(a).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.
“Adjusted EBITDA” shall mean:
(a) for fiscal quarters ended prior to March 31, 2018, Consolidated EBITDA of
the Borrower for the four-fiscal quarter period then ended,
1

--------------------------------------------------------------------------------



(b) for the fiscal quarter ending March 31, 2018, the sum of (i) Consolidated
EBITDA of the Borrower for the four-fiscal quarter period then ended but not
including therein any Consolidated EBITDA of GEO-D or Project F, plus (ii)
Consolidated EBITDA of GEO-D for the two-quarter period then ended times 2 plus
(iii) if the Project F Acquisition has been consummated, the Consolidated EBITDA
of Project F for the two-quarter period then ended times 2;
(c) for the fiscal quarter ending June 30, 2018, the sum of (i) Consolidated
EBITDA of the Borrower for the four-fiscal quarter period then ended but not
including therein any Consolidated EBITDA of GEO-D or Project F, plus (ii)
Consolidated EBITDA of GEO-D for the three-quarter period then ended times 4/3
plus (iii) if the Project F Acquisition has been consummated, the Consolidated
EBITDA of Project F for the three-quarter period then ended times 4/3; and
(d) for each fiscal quarter ending on or after September 30, 2018, Consolidated
EBITDA of the Borrower for the four-fiscal quarter period then ended.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied from time to time by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that for purposes of Section 6.07, the term “Affiliate” shall
also include any person that directly or indirectly owns 5% or more of any class
of Equity Interests of the person specified or that is an officer or director of
the person specified.
“Agreement” shall mean this Amended and Restated Credit Agreement dated as of
January 30, 2018 among the Borrower, the Lenders, and the Administrative Agent.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.0% and (c) the Adjusted LIBO
Rate for such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in U.S. dollars with a maturity of one
month plus 1.0%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Alternative Currency” shall mean (a) the Canadian Dollar, Euro, Pounds
Sterling, Japanese Yen, Singapore Dollar, Australian Dollar, Hong Kong Dollar,
Mexican Peso, Indian Rupee, Kuwaiti Dinar, and each other currency (other than
U.S. dollars) that is approved in
2

--------------------------------------------------------------------------------



accordance with Section 1.06, and (b) as to Letters of Credit issued by Wells
Fargo, any lawful currency that is readily available, freely transferable,
freely convertible into U.S. dollars and is regularly traded by Wells Fargo.
“‘Amendment No. 1 Effective Date’” shall mean May 14, 2018.”
“Applicable Issuing Bank” shall mean Wells Fargo, JPMorgan Chase Bank, N.A. and
Capital One, N.A. or any other Issuing Bank that has issued, or has a commitment
to issue, Letters of Credit.
“Applicable Percentage” shall mean, for any day, with respect to any
Eurocurrency Loan, ABR Loan or the Commitment Fee, the applicable percentage set
forth below and under the applicable caption, based upon the Leverage Ratio as
of the relevant date of determination:

Leverage RatioEurocurrency SpreadABR SpreadCommitment Fee Percentage
Category 1
        Less than 1.50 to 1.00
1.752.50%
0.751.50%
0.250.50%
Category 2
        Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
2.002.75%
1.001.75%
0.3750.50%
Category 3
        Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
2.253.00%
1.252.00%
0.3750.50%
Category 4
        Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
2.503.25%
1.502.25%
0.3750.50%
Category 5
        Greater than or equal to 3.00 to 1.00
3.003.75%
2.002.75%
0.50%



Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements required by Section 5.04(a) or (b) and the Compliance
Certificate required by Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements indicating another such change; provided, however, that at any time
during which the Borrower has failed to deliver when due the financial
statements required by Section 5.04(a) or (b) and the Compliance Certificate
required by Section 5.04(c), respectively, the Leverage Ratio shall be deemed to
be in Category 5 for purposes of determining the Applicable Percentage.
Notwithstanding the foregoing, (x) from the Effective Date through but excluding
the immediately following date of delivery to the Administrative Agent of
financial statements required by Section 5.04(a) or (b) and the Compliance
Certificate required by Section 5.04(c), respectively, the Leverage Ratio shall
be deemed to be in Category 5 for purposes of determining the Applicable
Percentage and (y) thereafter, subject to the proviso in the immediately
preceding sentence, the Applicable Percentage shall be based on the Leverage
Ratio reflected in the most
3

--------------------------------------------------------------------------------



recently delivered financial statements required by Section 5.04(a) or (b) and
the Compliance Certificate required by Section 5.04(c), respectively.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to this Agreement is shown to be
inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Loan or Letter of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Percentage for such Applicable Period shall be determined as if the Leverage
Ratio in the corrected Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.18. Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Section 2.07 and
7.01 nor any of their other rights under this Agreement or any other Loan
Document. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments, the termination of this Agreement and the
repayment of all other Obligations hereunder.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) of any or all of the property of
the Borrower or any of its Subsidiaries to any person other than the Borrower or
any of its Subsidiaries (other than (a) Equity Interests in the Borrower or
directors’ qualifying shares in any Subsidiary, (b)  inventory, damaged,
obsolete or worn out assets, scrap and Permitted Investments, in each case
disposed of in the ordinary course of business, or (c) dispositions between or
among Subsidiaries that are not Loan Parties)), provided that any asset sale or
series of related asset sales described above having a value not in excess of
$1,000,000 shall be deemed not to be an “Asset Sale” for purposes of this
Agreement.
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) and accepted by the Administrative Agent, in
substantially the form of Exhibit B or such other form as shall be approved by
the Administrative Agent.
“AutoBorrow Agreement” shall mean any agreement providing for automatic
borrowing services between a Loan Party and a Swing Line Lender.
4

--------------------------------------------------------------------------------



“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banking Services” shall mean each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any Affiliate of a
Lender: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
“Banking Services Obligations” shall mean any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Benchmark” shall mean, initially, with respect to any given currency, the
applicable benchmark rate for Eurocurrency Loans denominated in such currency;
provided, however, that if a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has occurred with respect to such benchmark rate, then
“Benchmark” with respect to such currency shall mean the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to Section 2.25.
“Benchmark Replacement” shall mean, with respect to any then-current Benchmark,
the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for such Benchmark
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body with respect to such currency or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to such
Benchmark for syndicated credit facilities denominated in the currency
applicable to such Benchmark and (b) the applicable Benchmark Replacement
Adjustment for any such Benchmark Replacement; provided, however, that, if any
Benchmark Replacement as so determined would be less than zero, such Benchmark
Replacement will be deemed to be zero for purposes of this Agreement.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of any then-current Benchmark with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the
5

--------------------------------------------------------------------------------



Administrative Agent and the Borrower giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of such Benchmark with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (b) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of such Benchmark with the applicable Unadjusted
Benchmark Replacement for syndicated credit facilities at such time denominated
in the currency applicable to such Benchmark.
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to any then-current Benchmark: (a) in the case of clause (a)
or (b) of the definition of “Benchmark Transition Event,” the later of (i) the
date of the public statement or publication of information referenced therein
and (ii) the date on which the administrator of such Benchmark permanently or
indefinitely ceases to provide such Benchmark; and (b) in the case of clause (c)
of the definition of “Benchmark Transition Event,” the date of the public
statement or publication of information referenced therein
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to any then-current Benchmark with respect to any
given currency:
(a) a public statement or publication of information by or on behalf of the
administrator of such Benchmark announcing that such administrator has ceased or
will cease to provide such Benchmark, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide such Benchmark;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for such
Benchmark, a resolution authority with jurisdiction over the administrator for
such Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for such Benchmark or any other Relevant
Governmental Body, which states that the administrator of such Benchmark has
ceased or will cease to provide such Benchmark permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide such Benchmark; or
6

--------------------------------------------------------------------------------



(c) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark announcing that such
Benchmark is no longer representative.
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” shall mean, with respect to any then-current
Benchmark, if a Benchmark Transition Event and its related Benchmark Replacement
Date have occurred with respect to such Benchmark and solely to the extent that
such Benchmark has not been replaced with a Benchmark Replacement, the period
(a) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced such Benchmark for all
purposes hereunder in accordance with Section 2.25 and (b) ending at the time
that a Benchmark Replacement has replaced such Benchmark for all purposes
hereunder pursuant to Section 2.25.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.
“Borrowing” shall mean a Revolving Borrowing or a Swing Line Borrowing.
“Borrowing Base” shall mean, without duplication, the amount equal to (a) 70% of
the net book value of Eligible Receivables plus (b) 20% of the net book value of
Eligible Inventory; provided that, at no time shall the amount determined under
clause (b) above constitute more than 30% of the Borrowing Base. In determining
the net book value of Eligible Receivables and Eligible Inventory (other than
the redetermination provided for in the last proviso of the following sentence)
such net book value shall be equal to the net book value of such assets as
reflected in the financial statements of the Borrower delivered with the
Borrowing Base Certificate. Any change in the Borrowing Base shall be effective
as of the date the applicable
7

--------------------------------------------------------------------------------



Borrowing Base Certificate is delivered to the Administrative Agent under
Section 5.04(h) or (i); provided that, (i) subject to the following clause (ii),
the Borrowing Base is deemed to be equal to the Total Commitment until the
delivery of the financial statements and Borrowing Base Certificate required
under Section 5.04(h), and (ii) should the Borrower fail to deliver to the
Administrative Agent and the Lenders the Borrowing Base Certificate or the
financial statements as required under Section 5.04(h) or (i), in each case
after giving effect to the grace period specified in Section 7.01(d)(ii), the
Administrative Agent may nonetheless redetermine in good faith the Borrowing
Base from time to time thereafter in its reasonable discretion based on
information then available to the Administrative Agent (including, for the
avoidance of doubt, prevailing market conditions, historical financial
information and other information deemed appropriate by the Administrative
Agent) until the Administrative Agent and the Lenders receive the required
financial statements and Borrowing Base Certificate, whereupon the
Administrative Agent shall redetermine the Borrowing Base based on such
Borrowing Base Certificate and the other terms hereof. Notwithstanding the
foregoing, the Administrative Agent may modify the advance rate set forth in
this definition if it reasonably determines in good faith that such advance rate
should be reduced based upon the Field Exam received pursuant to Section 5.10.
“Borrowing Base Certificate” shall mean a certificate executed by the chief
financial officer, chief executive officer, or chief accounting officer of the
Borrower, or any other officer of the Borrower reasonably acceptable to the
Administrative Agent, in any event, on behalf of the Borrower in the form of the
attached Exhibit A and including the following: (a) accounts receivable and
accounts payable aging reports for each Loan Party with grand totals and (b) all
other information as reasonably requested by the Administrative Agent.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 or C-2, as
applicable, or such other form as shall be reasonably approved by the
Administrative Agent.
“Brazos Acquisition” shall mean the acquisition by the Borrower, directly or
indirectly, of all the Equity Interests in GEO-D.
“Business Day” shall mean (a) when used in connection with a Loan, Letter of
Credit or payment denominated in U.S. dollars, any day other than a Saturday,
Sunday or any day on which banks in Charlotte, Houston and New York City are
authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in U.S. dollars in
the London interbank market and (b) when used in connection with a Letter of
Credit or payment denominated in an Alternative Currency, any day on which banks
are open for foreign exchange business in the principal financial center of the
country of such Alternate Currency and on which the relevant office of the
Applicable Issuing Bank is not authorized or required by law to close.
“Calculation Date” shall mean (a) the first Business Day of each month, and (b)
the Business Day on which a Borrowing Base Certificate is delivered to the
Administrative Agent, and (c) the Business Day preceding the issuance,
amendment, extension or renewal of each Letter of Credit denominated in an
Alternative Currency; provided, however, that none of the foregoing shall
constitute a Calculation Date unless at the time thereof (or after giving effect
to
8

--------------------------------------------------------------------------------



any Letter of Credit then being requested) Letters of Credit denominated in
Alternative Currencies are outstanding.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that any lease that was treated as an operating lease under
GAAP at the time it was entered into that later becomes a capital lease as a
result of a change in GAAP during the life of such lease, including any
renewals, shall be treated as an operating lease for all purposes under this
Agreement.
“Cash Balance” shall mean, as of any date of determination, an amount equal to
(a) the aggregate amount of cash and cash equivalents, marketable securities,
treasury bonds and bills, certificates of deposit, investments in money market
funds and commercial paper, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Loan Parties minus (b) without duplication, the sum of
(i) checks issued, wires initiated and ACH transfers initiated, and checks,
wires and ACH transfers which are reasonably expected to be initiated within 5
Business Days, in each case, to non-affiliate third parties or Affiliates (but
not Subsidiaries) on account of transactions not prohibited under this
Agreement, plus (ii) cash or cash equivalents of the Loan Parties constituting
purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits and held for no longer than
5 Business Days, plus (iii) cash or cash equivalents of the Loan Parties held in
accounts designated solely for (A) payroll, employee benefits or tax obligations
of the Loan Parties, (B) fiduciary accounts held solely for the benefit of a
Person other than a Loan Party, and (C) escrow accounts held solely for the
benefit of a Person other than a Loan Party.
“Cash Balance Sweep Date” shall mean the first Business Day of each calendar
week.
“Cash Balance Sweep Limit” shall mean $45,000,000.
“Cash Balance Borrowing Limit” shall mean $35,000,000.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for the L/C Exposure or obligations of Lenders to fund
participations in respect of L/C Exposure, cash or deposit account balances or,
if the Administrative Agent and each Applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each Applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the
9

--------------------------------------------------------------------------------



issued and outstanding Equity Interests of the Borrower or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by the directors so nominated.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all “Collateral” as defined in any Security Document.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to (a) make Revolving Credit Loans hereunder, (b) purchase participations
in the L/C Exposure and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment”, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Commitment, as applicable, as the same may be (i) reduced from time
to time pursuant to Section 2.09, (ii) increased pursuant to Section 2.24 or
(iii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The Total Commitment as of the Omnibus
Amendment Effective Date is $350,000,000200,000,000.
“Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a).
“Commitment Increase” shall have the meaning assigned to such term in Section
2.24(a).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. Section
1 et seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated January 2018.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
10

--------------------------------------------------------------------------------



“Consolidated EBITDA” shall mean for any person and for any period, EBITDA of
such person and its Subsidiaries for such period, all determined on a
consolidated basis.
“Consolidated Interest Expense” shall mean, for the Borrower and the
Subsidiaries for any period, the sum of (a) the interest expense (including
imputed interest expense in respect of Capital Lease Obligations but excluding
the amortization of debt discount and debt issuance costs) of such person for
such period, determined on a consolidated basis in accordance with GAAP, plus
(b) any interest accrued during such period in respect of Indebtedness of such
person that is required to be capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by such person with respect to interest rate Hedging
Agreements.
“Consolidated Net Income” shall mean, for any person for any period, the net
income or loss of such person for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary of such person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income of any person in which any other
person (other than such person or a wholly owned Subsidiary thereof or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such person or a wholly owned Subsidiary thereof
by such person during such period, and (c) any gains or losses attributable to
sales of assets out of the ordinary course of business. “Consolidated Net Worth”
shall mean, at any time, the net worth or total shareholders’ equity of the
Borrower and the Subsidiaries on a consolidated basis determined in accordance
with GAAP.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Convert,” “Conversion,” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.10.
“Convertible Indebtedness” shall mean Indebtedness of the Borrower that is
either (a) convertible into common stock of the Borrower (and cash in lieu of
fractional shares) and/or cash in an amount determined by reference to the price
of such common stock or (b) sold as units with call options, warrants or rights
to purchase (or substantially equivalent derivative transactions) that in each
case are exercisable for common stock of the Borrower and/or cash in an amount
determined by reference to the price of such common stock. For the avoidance of
doubt, Convertible Indebtedness includes the 2018 Notes.
“Covered Party” shall have the meaning assigned to such term in Section 9.24.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
11

--------------------------------------------------------------------------------



“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.23(d), any Lender that:
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, and Swing Line Lender of any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due;
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied);
(c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower); or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Insolvency Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; or, or (iii) become the subject of a Bail-In Action;
(e) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swing Line Lender and each Lender.
12

--------------------------------------------------------------------------------



“dollars”, “U.S. dollars”, or “$” shall mean lawful money of the United States
of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia, other than any such Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary.
“Early Opt-in Election” shall mean, with respect to any then-current Benchmark,
the occurrence of: (a) (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.25 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace such Benchmark,
and (b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election with respect to such
Benchmark has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.
“EBITDA” shall mean, for any person for any period, (a) Consolidated Net Income
of such person for such period; plus (b) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any noncash charges (including share-based
compensation) or extraordinary losses for such period, (v) unamortized debt
issuance costs, (vi) loss on extinguishment of Indebtedness, (vii) the
non-recurring transaction costs incurred by such person associated with the
Brazos Acquisition incurred prior to the Amendment No. 1 Effective Date in an
aggregate amount not to exceed $10,000,000, (viii) the non-recurring transaction
costs incurred by such person associated with the Project F Acquisition incurred
prior to the Amendment No. 1 Effective Date in an aggregate amount not to exceed
$3,000,000, and (ix) non-recurring transaction costs associated with any
acquisition in an aggregate amount not to exceed (A) $5,000,000 for any such
acquisition or (B) $10,000,000 for any four-fiscal quarter period, and (viii)
the actual and realized severance and restructuring costs incurred during the
fiscal quarter ended June 30, 2020 in an aggregate amount not to exceed
$7,500,000; minus (c) without duplication (i) all cash payments made during such
period on account of reserves, restructuring charges and other noncash charges
added to Consolidated Net Income pursuant to clause (b)(iv) above in a previous
period and (ii) to the extent included in determining such Consolidated Net
Income, any extraordinary gains and all noncash items of income for such period,
all determined for such person on a consolidated basis in accordance with GAAP;
provided that, clause (ixvii) above shall not apply in calculating the
Consolidated EBITDA of GEO-D or the Consolidated EBITDA of Project F.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
13

--------------------------------------------------------------------------------



“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean January 30, 2018.
“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other person (other than a natural person).
“Eligible Inventory” shall mean, on a consolidated basis and without
duplication, Inventory owned by the Borrower or any Subsidiary as reflected on
its books as of the applicable month end in accordance with GAAP and as set
forth in the most recently delivered consolidated financial statements of the
Borrower.
“Eligible Receivables” shall mean, on a consolidated basis and without
duplication, all Receivables of the Borrower and its Subsidiaries, in each case
reflected on its books as of the applicable month end in accordance with GAAP
and as set forth in the most recently delivered consolidated financial
statements of the Borrower but excluding Receivables due from any Person that
is, or whose government is, the subject of Sanctions.
“Environmental Laws” shall mean all former, current and future federal, state,
provincial, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.
14

--------------------------------------------------------------------------------



“Equity Issuance” shall mean any issuance of common equity securities or any
other common Equity Interests by the Borrower or any of its Subsidiaries other
than equity securities issued (i) to the Borrower or one of its Subsidiaries,
and (ii) pursuant to employee or director and officer stock option plans in the
ordinary course of business.
“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, all
cash and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Equity Issuance (other than from any other Loan Party)
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Equity Issuance.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and the rules and regulations promulgated
thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the failure of
any Plan to satisfy the Pension Funding Rules; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (g) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable; or (h) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Borrower or any Subsidiary.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
15

--------------------------------------------------------------------------------



“Event of Default” shall have the meaning assigned to such term in Article VII.
“Exchange Rate” shall mean, on any day, for purposes of determining the U.S.
Dollar Equivalent, the rate at which the applicable Alternative Currency may be
exchanged into U.S. dollars, as set forth at approximately 12:00 p.m. (Standard
Time) on such day on the applicable Bloomberg Currency Page. In the event that
such rate does not appear on such Bloomberg Currency Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of U.S. dollars are then being conducted, at or about
12:00 p.m. (Standard Time) on such day for the purchase of U.S. dollars or
Alternative Currencies, as the case may be, for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any method
it deems commercially reasonable and appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.
“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) in the case
of a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.20) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning assigned in the Recitals
hereto.
16

--------------------------------------------------------------------------------



“Exiting Lenders” shall have the meanings assigned in Section 9.249.26.
“Facility” shall mean, collectively, the revolving credit facility, the
swingline subfacility and the letter of credit subfacility described herein.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.
“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977.
“Federal Funds Effective Rate” meansshall mean, for any day, the greater of
(a) the rate calculated by the Federal Reserve Bank of New York based on such
day’s Federal funds transactions by depositary institutions (as determined in
such manner as the Federal Reserve Bank of New York shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the Federal Reserve Bank of New York as the Federal funds effective rate
and (b) 0%.
“Fee Letter” shall mean (a) the amended and restated engagement letter agreement
dated January 3026, 2018 betweenamong the Borrower and, the Administrative
Agent, and the Lead Arranger and (b) the engagement letter dated as of June 3,
2020 among the Borrower, the Administrative Agent and the Lead Arranger.
“Fees” shall mean, collectively, the Commitment Fees, the Administrative Agent
Fees, the L/C Participation Fees and the Issuing Bank Fees.
“Field Exam” shall mean a field inspection of the books, records, and asset
value of the Receivables and Inventory of the Borrower and its Subsidiaries,
including an audit, verification, and inspection of the Receivables and
Inventory of the Borrower and its Subsidiaries, in any event, conducted by the
Administrative Agent or any other person selected by the Administrative Agent.
“Financial Covenant Suspension Period” shall mean the period commencing on July
1, 2020 and continuing until the date the Borrower has delivered its financial
statements and Compliance Certificate to the Administrative Agent for the fiscal
quarter ending March 31, 2021 as required under Section 5.04 of this Agreement.
“Financial Covenant Suspension Borrowing Limit” shall mean an amount equal to
85% of the lesser of (a) the Borrowing Base in effect at such time, and (b) the
aggregate Commitments.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Foreign Lender” shall mean any Lender that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of
17

--------------------------------------------------------------------------------



this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Percentage
of the outstanding L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank other than L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.
“FSHCO” shall mean any Subsidiary that is a disregarded entity for U.S. federal
income tax purposes substantially all of the assets of which consist of,
directly or indirectly, equity interests in or Indebtedness of Foreign
Subsidiaries.
“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“GEO-D” shall mean GEODynamics, Inc., a Delaware corporation.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably
18

--------------------------------------------------------------------------------



anticipated liability in respect thereof as determined by the guaranteeing
person in good faith. The term “Guarantee” as a verb has a corresponding
meaning; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guarantee Agreement” shall mean the Amended and Restated Guarantee Agreement,
substantially in the form of Exhibit G, among the Loan Parties and the
Administrative Agent for the benefit of the Secured Parties.
“Guarantors” shall mean each Subsidiary of the Borrower listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee Agreement.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Increase Date” shall have the meaning assigned to such term in Section 2.24(b).
“Increasing Lender” shall have the meaning assigned to such term in Section
2.24(a).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (provided that, for purposes
hereof, the amount thereof shall be limited to the lesser of (i) the amount of
such Indebtedness and (ii) the fair market value of such property), (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit and (j) all obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
19

--------------------------------------------------------------------------------



“Insolvency Law” shall mean the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Interest Coverage Ratio” shall mean, as of the last day of any fiscal quarter,
the ratio of (a) Adjusted EBITDA Consolidated EBITDA of the Borrower for the
four-fiscal quarter period then ended to (b) Consolidated Interest Expense for
the applicable period. Solely for purposes of this definition, if, at any time
the Interest Coverage Ratio is being determined, the Borrower or any Subsidiary
shall have completed a Permitted Acquisition or Asset Sale the consideration of
which is greater than $25,000,000 (including the Brazos Acquisition), in each
case since the beginning of the relevant period, the Interest Coverage Ratio
shall be determined on a pro forma basis (using the criteria therefor described
in Section 6.04(i)) for such Permitted Acquisition or Asset Sale and any related
incurrence or repayment of Indebtedness had occurred at the beginning of such
period.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan or Swing
Line Loan, the last Business Day of each March, June, September and December,
and the earlier of the Maturity Date and the date on which the applicable
Commitment shall expire or be terminated as provided herein, and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and the earlier of the Maturity
Date and the date on which the applicable Commitment shall expire or be
terminated as provided herein, and in the case of a Eurocurrency Borrowing with
an Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 3 or 6 months thereafter, or, if consented
to by all Lenders (which consent may be delivered to the Administrative Agent
either verbally or in writing; provided that each Lender shall be deemed to
consent to such Interest Period duration unless it shall object thereto by
written notice to the Administrative Agent at least one Business Day prior to
the requested date of such Eurocurrency Borrowing), 12 months or a shorter
period thereafter, as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” shall mean, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the rate as displayed on the applicable Reuters
page (or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank
20

--------------------------------------------------------------------------------



market comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time; in each case the “Screen Rate”) for the
longest period (for which that Screen Rate is available) that is shorter than
the Interest Period and (b) the Screen Rate for the shortest period (for which
that Screen Rate is available) that exceeds the Interest Period, in each case,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Inventory” of any person shall mean all inventory (as defined in the Uniform
Commercial Code) owned by such person, wherever located and whether or not in
transit, which, in the case of finished goods, is held for sale.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean, as the context may require, (a) Wells Fargo, with
respect to Letters of Credit issued by it, (b) JPMorgan Chase Bank, N.A., with
respect to Letters of Credit issued by it, (c) Capital One, N.A., with respect
to Letters of Credit issued by it, (d) with respect to each Rolled Letter of
Credit, the Lender that issued such Rolled Letter of Credit, (e) any other
Lender that may become an Issuing Bank pursuant to Section 2.21(j) or (l) with
respect to Letters of Credit issued by such Lender, or (f) collectively, all the
foregoing. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.21.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the U.S. Dollar Equivalent of the aggregate principal amount of
all L/C Disbursements in respect of Letters of Credit that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Pro Rata Percentage of the aggregate L/C Exposure at such time.
“Lead Arranger” shall mean Wells Fargo Securities, LLC, in such capacity,
together with its designated affiliates.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“Lead Arranger” shall mean Wells Fargo Securities, LLC, in such capacity,
together with its designated affiliates.
“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.23), (b) any person that has become a party
hereto pursuant to an Assignment and Acceptance and (c) the Swing Line Lenders.
21

--------------------------------------------------------------------------------



“Letter of Credit” shall mean any letter of credit issued (or, in the case of a
Rolled Letter of Credit, deemed issued) pursuant to Section 2.21.
“Letter of Credit Application” shall mean an application and agreement for the
issuance, amendment or extension of a Letter of Credit in the form from time to
time in use by an Issuing Bank.
“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, the related Letter of Credit Application and any
agreements, documents, and instruments entered into in connection with or
relating to such Letter of Credit.
“Leverage Ratio” shall mean, as of the last day of any fiscal quarter, the ratio
of (a) Total Net Funded Debt on such date to (b) Adjusted EBITDA as of such
dateConsolidated EBITDA of the Borrower for the four-fiscal quarter period then
ended. Solely for purposes of this definition, if, at any time the Leverage
Ratio is being determined, the Borrower or any Subsidiary shall have completed a
Permitted Acquisition or Asset Sale the consideration of which is greater than
$25,000,000 (including the Brazos Acquisition), in each case since the beginning
of the relevant four fiscal quarter period, the Leverage Ratio shall be
determined on a pro forma basis (using the criteria therefor described in
Section 6.04(i)) as if such Permitted Acquisition or Asset Sale, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“LIBO Rate” shall mean, subject to the implementation of a Benchmark Replacement
in accordance with Section 2.25, with respect to any Eurocurrency Loan for any
Interest Period, the greater of (a) the rate appearing on the applicable Reuters
page (or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period;
provided that (i) if such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Eurocurrency Loan for such Interest
Period shall be the Interpolated Rate, and (ii) if the Interpolated Rate is not
available, the “LIBO Rate” with respect to such Eurocurrency Loan for such
Interest Period shall be the offered quotation rate to first class banks in the
London interbank market by the person that is the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of such person, in its capacity as a Lender (or, if it is not a Lender of
such Loan, in such amount determined by the Administrative Agent) for which the
LIBO Rate is then being determined with maturities comparable to such Interest
Period at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (b) 0%. Unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 2.25, in
the event that a Benchmark Replacement with respect to LIBO Rate is implemented
then all references herein to LIBO Rate shall be deemed references to such
Benchmark Replacement.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge, hypothec or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement
22

--------------------------------------------------------------------------------



(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.
“Liquidity” shall mean, as of any date of determination, (a) the amount that the
Borrower is entitled to borrow as Revolving Credit Loans hereunder (after giving
effect to the outstanding principal amount of Revolving Credit Loans, Swing Line
Loans and the L/C Exposure) plus (b) the amount of unrestricted cash (determined
in accordance with GAAP) and Permitted Investments of the Borrower and its
Subsidiaries.
“Loan Documents” shall mean, collectively, this Agreement, any Notes, if any,
issued pursuant to Section 2.04(g), the Guarantee Agreement, the Security
Documents, the Letter of Credit Documents, the Fee Letter and each other
certificate, agreement, instrument or other document executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing;
provided, however, that for purposes of Section 9.08, “Loan Documents” shall
mean this Agreement, the Guarantee Agreement and the Security Documents.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Loans” shall mean, collectively, the Revolving Credit Loans and the Swing Line
Loans.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) material impairment of the
ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or
(c) material impairment of the rights of or benefits available to the Lenders
and the Administrative Agent under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” shall mean any Subsidiary of the Borrower that has either
(a) net tangible assets (excluding assets that are eliminated in the calculation
of consolidated net tangible assets of the Borrower and its Subsidiaries) that
constitute more than 5% of the consolidated net tangible assets of the Borrower
and its Subsidiaries or (b) EBITDA greater than 5% of Consolidated EBITDA of the
Borrower (with such consolidated net tangible assets, EBITDA and Consolidated
EBITDA calculated as of the most recent date for which financial statements
required to be delivered pursuant to Sections 5.04(a) or (b) are available);
provided that if (i) the combined net tangible assets of the Subsidiaries that
are not considered to be Material Subsidiaries (referred to herein as the
“Immaterial Subsidiaries”) exceeds 15% of consolidated net tangible assets of
the Borrower and its Subsidiaries, or (ii) the combined EBITDA of the Immaterial
Subsidiaries exceeds 15% of Consolidated EBITDA of the Borrower, then one or
more of such Immaterial Subsidiaries shall be deemed to be Material Subsidiaries
in
23

--------------------------------------------------------------------------------



descending order based on the respective percentage of consolidated net tangible
assets or percentage of Consolidated EBITDA of the Borrower until such excess
shall have been eliminated. Each Material Subsidiary listed on Schedule 1.01(b)
is a Guarantor as of the Omnibus Amendment Effective Date.
“Maturity Date” shall mean January 30, 2022.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
which is a nationally recognized statistical rating organization.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean, with respect to any issuance or incurrence of
Indebtedness, the cash proceedsAsset Sale, all cash and cash equivalents
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customaryAsset Sale less the sum of (a) all income taxes and other taxes
assessed by a Governmental Authority as a result of such Asset Sale, (b) all
reasonable and documented out-of-pocket fees and expenses actually incurred in
connection therewith.with such Asset Sale, (c) the principal amount of, premium,
if any, and interest on any Indebtedness (other than Obligations) secured by a
Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such Asset Sale and any amounts paid in
respect of early settlements of Hedging Agreements related to such repayment and
(d) all reasonable amounts that are set aside as a reserve (A) for any
liabilities associated with such Asset Sale, to the extent such reserve is
required by GAAP or as otherwise required pursuant to the documentation with
respect to such Asset Sale, (B) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition and (C) for the
payment of indemnification obligations; provided that, to the extent and at the
time any such amounts are released from such reserve and received by any Loan
Party or any of its Subsidiaries, such amounts shall constitute Net Cash
Proceeds.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee Agreement and the Security Documents. Notwithstanding anything to the
contrary contained herein, “Obligations” shall not include the Excluded Swap
Obligations.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
“Omnibus Amendment Effective Date” shall mean June 17, 2020.
“Orem Road Note” shall mean the Promissory Note, dated as of April, 2008, among
Orem Development, LLC in favor of American Investors Life Insurance Company,
Inc. in an original aggregate principal amount of $7,165,117.70.
24

--------------------------------------------------------------------------------



“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.20).
“Participant” has the meaning assigned to such term in Section 9.04(d).
“Participant Register” has the meaning assigned to such term in Section 9.04(d).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006.
“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Permitted Acquisition” shall mean (a) the Brazos Acquisition and (b) any
acquisition of an Acquired Entity meeting all the criteria of Section 6.04(i).
“Permitted Bond Hedge Transaction” shall mean any call or capped call option (or
substantially equivalent derivative transaction), on the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Indebtedness permitted under this Agreement; provided that the purchase price
for such Permitted Bond Hedge Transaction, less the proceeds received by the
Borrower from the sale of any related Permitted Warrant Transaction, does not
exceed the net proceeds received by the Borrower from the sale of such
Convertible Indebtedness issued in connection with the Permitted Bond Hedge
Transaction.
“Permitted Investments” shall mean:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, United States of America, Canada, the United
Kingdom, Australia or any other country that is a signatory to the Convention on
the Organization for Economic Co-operation and Development (or by any agency,
state, province or territory thereof to the extent such obligations are backed
by the full faith and credit of such country or applicable state, province or
territory), in each case maturing within one year from the date of acquisition
thereof;
25

--------------------------------------------------------------------------------



(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and other deposit accounts issued
or offered by, any domestic office of any Lender or any commercial bank
organized under the laws of the United States of America, Canada, the United
Kingdom or Australia or any state, province of territory thereof, that has a
combined capital and surplus and undivided profits of not less than $500,000,000
(or, in the case of any bank that is a Lender, $200,000,000);
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and
(e) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.
“Permitted Liens” has the meaning set forth in Section 6.02.
“Permitted Warrant Transaction” shall mean any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction.
“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code,
and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 5.04.
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement,
substantially in the form of Exhibit E, among the Borrower, the Subsidiaries
party thereto and the Administrative Agent for the benefit of the Secured
Parties.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate in effect at its principal office
in San Francisco; each change in the Prime Rate shall be effective on the date
such change is publicly announced as being effective. If the Prime Rate as of
any determination shall be less than zero, such rate shall be deemed zero for
purposes of such determination.
26

--------------------------------------------------------------------------------



“Pro Rata Percentage” shall mean, with respect to any Lender, the percentage of
the Total Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Pro Rata Percentages of the Lenders shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments.
“Project F” shall mean the entity previously disclosed to the Administrative
Agent by the Borrower as “Project F”.
“Project F Acquisition” shall mean the acquisition by the Borrower, directly or
indirectly, of all the Equity Interests in or substantially all of the assets of
Project F.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning assigned to such term in Section 5.04.
“QFC Credit Support” shall have the meaning assigned to such term in Section
9.24.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivables” of any person shall mean, at any date of determination thereof,
the unpaid portion of the obligation, owing to such person in respect of goods
sold or services rendered by such person.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender (c) any
Issuing Bank, and (d) the Swing Line Lender, as applicable.
“Register” shall have the meaning assigned to such term in Section 9.04(c).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such person and such person’s Affiliates.
27

--------------------------------------------------------------------------------



“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Relevant Governmental Body” shall mean, with respect to any given Benchmark,
(a) the central bank for the currency applicable to such Benchmark or any
central bank or other supervisor that is responsible for supervising either (i)
such Benchmark or (ii) the administrator of such Benchmark or (b) any working
group or committee officially endorsed or convened by (i) the central bank for
the currency applicable to such Benchmark, (ii) any central bank or other
supervisor that is responsible for supervising either (A) such Benchmark or
(B) the administrator of such Benchmark, (iii) a group of those central banks or
other supervisors or (iv) the Financial Stability Board or any part thereof.
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Loans, a share of the L/C Exposure and unused Commitments representing more than
50% of the sum of all Revolving Credit Loans outstanding, the L/C Exposure and
unused Commitments at such time.
“Reset Date” shall have the meaning assigned to such term in Section 1.05.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other Loan Document.
“Restricted Indebtedness” shall mean Subordinated Indebtedness of the Borrower
or any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.
“Revolving Borrowing” shall mean a group of Revolving Credit Loans of a single
Type made, converted or continued by the Lenders on a single date and, in the
case of a Eurocurrency Borrowing, as to which a single Interest Period is in
effect.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Credit
Loans of such Lender, plus the U.S. Dollar Equivalent of the aggregate amount at
such time of such Lender’s Pro Rata Percentage of the L/C Exposure plus such
Lender’s Pro Rata Percentage of the outstanding amount all Swing Line Loans.
28

--------------------------------------------------------------------------------



“Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower pursuant to Section 2.01(a). Each Revolving Credit Loan shall be an ABR
Loan or a Eurocurrency Loan.
“Rolled Letter of Credit” shall mean each Letter of Credit previously issued by
Wells Fargo for the account of GEO-D or any of its Subsidiaries under the credit
facility provided by Wells Fargo in favor of GEO-D.
“Sanctions” has the meaning assigned to such term in Section 3.23.
“Screen Rate” shall have the meaning given to such term in the definition of
Interpolated Rate.
“SEC” shall mean the Securities and Exchange Commission, and any successor
entity.
“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.
“Security Agreement” shall mean the Amended and Restated Security Agreement,
substantially in the form of Exhibit F, among the Borrower, the Subsidiaries
party thereto and the Administrative Agent for the benefit of the Secured
Parties.
“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
and each other Security Document to which the Borrower or any Subsidiary is a
party and that purports to grant a Lien in the assets of any such person in
favor of the Administrative Agent for the benefit of the Secured Parties,
including each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09.
“Seller Note” shall mean that certain promissory note dated as of January 12,
2018 issued by GD Development Corporation, a Delaware corporation, in favor of
GEODynamics B.V. in the original principal amount of $25,000,000.
“Senior Debt” shall mean as of a given date, the sum of (a) the amount of all
Loans and drawn but unreimbursed Letters of Credit outstanding plus (b) the
aggregate outstanding principal amount owed by the Borrower or any of its
Subsidiaries in respect of the Seller Note, plus (c) the aggregate outstanding
principal amount owed by the Borrower or any of its Subsidiaries in respect of
the Orem Road Note, plus (d) the aggregate amount of capital leases appearing on
the consolidated financial statements of the Borrower as liabilities under GAAP
plus (e) deferred purchase price Indebtedness of the type described in clause
(e) of the definition of such term, but with respect to this clause (e), only to
the extent such Indebtedness (i) has scheduled maturity that is earlier than the
Maturity Date and (ii) is a liability under GAAP.
“Senior Leverage Ratio” shall mean, as of the last day of any fiscal quarter,
the ratio of (a) Senior Debt on such date to (b) Adjusted EBITDA as of such
dateConsolidated EBITDA of the Borrower for the four-fiscal quarter period then
ended. Solely for purposes of this definition, if, at any time the Senior
Leverage Ratio is being determined, the Borrower or any Subsidiary shall have
completed a Permitted Acquisition or Asset Sale the consideration of which is
greater than $25,000,000 (including the Brazos Acquisition), in each case since
the beginning of the relevant four fiscal quarter period, the Senior Leverage
Ratio shall be determined on a pro forma
29

--------------------------------------------------------------------------------



basis (using the criteria therefor described in Section 6.04(i)) as if such
Permitted Acquisition or Asset Sale, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
“Solvent” shall mean, with respect to any person, (a) the fair value of the
assets of such person exceeds its debts and liabilities, contingent or
otherwise; (b) the present fair saleable value of the property of such person
are greater than the amount that will be required to pay the probable liability
associated with its debts and other liabilities, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) such person is
able to pay its debts and liabilities, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) such person does not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
“S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereof which is a nationally
recognized statistical rating organization.
“SPC” shall have the meaning assigned to such term in Section 9.04(g).
“Standard Time” shall mean eastern standard time or eastern daylight savings
time, as applicable on the relevant date.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated to the prior payment in full of the Obligations on terms reasonably
satisfactory to the Administrative Agent.
“Subject Indebtedness” shall mean Subordinated Indebtedness, the 2018 Notes and
Indebtedness incurred in reliance on Section 6.01(e).
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
30

--------------------------------------------------------------------------------



“Subsidiary” shall mean any subsidiary of the Borrower.
“Supported QFC” shall have the meaning assigned to such term in Section 9.24.
“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.22(a) or, if an AutoBorrow Agreement is in effect, any transfer of
funds pursuant to such AutoBorrow Agreement.
“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning assigned to such term in Section 2.22(a).
“Swing Line Payment Date” shall mean (a) if an AutoBorrow Agreement is in
effect, the earliest to occur of (i) the date required by such AutoBorrow
Agreement, (ii) demand is made by the Swing Line Lender and (iii) the Maturity
Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur
of (i) three (3) Business Days after demand is made by the Swing Line Lender if
no Default or Event of Default exists, and otherwise upon demand by the Swing
Line Lender and (ii) the Maturity Date.
“Swing Line Sublimit” shall mean $30,000,000. The Swing Line Sublimit is part
of, and not in addition to, the Total Commitment.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.
“Total Net Funded Debt” at any time shall mean (a) the Indebtedness of the
Borrower and its Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (i) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, and (ii) earn-out or other type
of deferred purchase price Indebtedness of the type described in clause (e) of
the definition of such term but only to the extent such Indebtedness is not a
liability under
31

--------------------------------------------------------------------------------



GAAP) minus (b) the amount of unrestricted, unencumbered (other than Liens
created under the Loan Documents in favor of the Administrative Agent on behalf
of the Secured Parties and customary bankers’ liens permitted hereunder) cash
and cash equivalents in domestic and international deposit accounts or
securities accounts held by a Loan Party or any wholly owned Subsidiary of a
Loan Party with a Lender or an affiliate of a Lender; provided that, Total Net
Funded Debt shall not be less than $0.
“Transactions” shall mean, collectively, (a) the entering by the Loan Parties
into Loan Documents to which they are to be a party, (b) the issuance of the
2018 Notes, and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” shall mean, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided,
however, in the event that, by reason of mandatory provisions of law, any or all
of the attachment, perfection or priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
“U.S. Dollar Equivalent” shall mean, on any date of determination, with respect
to any amount in an Alternative Currency, the equivalent in U.S. dollars of such
amount, determined by the Administrative Agent using the Exchange Rate then in
effect.
“U.S. Person” shall mean any Person that is a “United States Personperson” as
defined in Section 7701(a)(30) of the Code.
32

--------------------------------------------------------------------------------



“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.24.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.19(g).
“wholly owned Subsidiary” of any person shall mean (a) any subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the equity or 100% of the ordinary
voting power are, at the time any determination is being made, owned, controlled
or held by such person or one or more wholly owned subsidiaries of such person
or by such person and one or more wholly owned subsidiaries of such person or
(b) any subsidiary that is organized in a foreign jurisdiction and is required
by the applicable laws and regulations of such foreign jurisdiction to be
partially owned by the government of such foreign jurisdiction or individual or
corporate citizens of such foreign jurisdiction, provided that such person,
directly or indirectly, owns the remaining Equity Interests in such subsidiary
and, by contract or otherwise, controls the management and business of such
subsidiary and derives economic benefits of ownership of such subsidiary to
substantially the same extent as if such subsidiary were a wholly owned
subsidiary.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any Loan Party, and the
Administrative Agent.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
33

--------------------------------------------------------------------------------



supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, GAAP will be deemed to treat leases that would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States of America as in effect on December 31, 2013 in
a manner consistent with the treatment of such leases under generally accepted
accounting principles in the United States of America as in effect on December
31, 2013, notwithstanding any modifications or interpretive changes thereto that
may occur thereafter. No intention to subordinate the first priority Lien of the
Administrative Agent and the Secured Parties pursuant to the Security Documents
is to be implied or expressed by the permitted existence of any Permitted Lien.
Section 1.03 [Reserved.]Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
Section 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
34

--------------------------------------------------------------------------------



Section 1.05 Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrower and to each Lender
that shall have requested such information. The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (each, a “Reset Date”) and shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than any other provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rate employed in converting amounts
between U.S. dollars and any other Alternative Currency.
Section 1.06 Additional Alternative Currencies. The Borrower may from time to
time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into U.S. dollars. Such request shall be
subject to the approval of the Administrative Agent and the Applicable Issuing
Bank. Any such request shall be made to the Administrative Agent not later than
12:00 p.m. (Standard Time), ten Business Days prior to the date of the requested
Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and the Applicable Issuing Bank, in its or their sole
discretion). The Administrative Agent shall promptly notify the Applicable
Issuing Bank thereof. The Applicable Issuing Bank shall notify the
Administrative Agent, not later than 12:00 p.m. (Standard Time), five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of Letters of Credit, as the case may be, in such requested
currency. Any failure by the Applicable Issuing Bank to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Bank to issue the requested Letters of Credit in such
requested currency at that time. If the Administrative Agent and the Applicable
Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.
Section 1.07 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
ARTICLE II
The Credits
Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth:
(a) each Lender agrees, severally and not jointly, to make Revolving Credit
Loans in U.S. dollars to the Borrower, at any time and from time to time on or
after the Effective Date,
35

--------------------------------------------------------------------------------



and until the earlier of the Maturity Date and the termination of the Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment; provided, however, that
during the Financial Covenant Suspension Period, after giving effect to the
making of any Revolving Credit Loans, the aggregate Revolving Credit Exposure of
all the Lenders shall not exceed the Financial Covenant Suspension Borrowing
Limit.
(b) the Swing Line Lender agrees to make Swing Line Loans in U.S. dollars to the
Borrower in accordance with Section 2.22; and
(c) within the limits set forth in the preceding sentence and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Credit Loans.
Section 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their Pro
Rata Percentages; provided, however, that the failure of any Lender to make any
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(g), the
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) in the case of ABR, an integral multiple of $100,000 and in a minimum amount
of $500,000, (ii) in the case of Eurocurrency Loans, an integral multiple of
$1,000,000 and in a minimum amount of $1,000,000, or (iii) equal to the
remaining available balance of the Commitment.
(b) Subject to Sections 2.08 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement or
cause the Borrower to incur any cost under Section 2.19 that would not have been
incurred but for the exercise of such option. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than ten Eurocurrency Borrowings outstanding hereunder at any time.
(c) Except with respect to Loans made pursuant to Section 2.02(g), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 1:00 p.m. (Standard Time) in
the case of a Eurocurrency Borrowing, or 3:00 p.m. (Standard Time) in the case
of an ABR Borrowing, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Percentage of such Borrowing,
the Administrative Agent may assume
36

--------------------------------------------------------------------------------



that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (c) above and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable to Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (which
determination shall be conclusive absent manifest error). If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement; provided, however, that the foregoing does not
constitute a waiver by the Borrower of any claim for damages permitted hereunder
and attributable to such Lender. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Applicable Issuing Bank or the Swing Line Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Applicable Issuing Bank or the Swing Line Lender, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders, the Applicable Issuing Bank or the Swing Line Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, such Applicable
Issuing Bank or the Swing Line Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(f) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
(g) If an Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.21(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
U.S. Dollar Equivalent of such L/C Disbursement and the Administrative Agent
will promptly notify each Lender of the U.S. Dollar Equivalent of such L/C
Disbursement and its Pro Rata Percentage thereof. Each such Lender shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m. (Standard Time) on such date (or, if such Lender shall have
received such notice
37

--------------------------------------------------------------------------------



later than 12:00 p.m. (Standard Time) on any day, not later than 11:00 a.m.
(Standard Time) on the immediately following Business Day), an amount equal to
such Lender’s Pro Rata Percentage of the U.S. Dollar Equivalent of such L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Loan of such Lender and such payment shall be deemed to have reduced the
L/C Exposure), and the Administrative Agent will promptly pay to such Issuing
Bank amounts so received by it from such Lenders. The Administrative Agent will
promptly pay to such Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.21(e) prior to the time that any Lender makes any payment
pursuant to this paragraph (g); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Lenders that shall have made such payments and to such Issuing Bank, as their
interests may appear. If any Lender shall not have made its Pro Rata Percentage
of such L/C Disbursement available to the Administrative Agent as provided
above, such Lender and the Borrower severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of such Issuing Bank at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to Loans pursuant to Section 2.06(a), and (ii) in the case of such Lender, at
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (which determination shall be conclusive absent manifest error);
provided, however, that the foregoing does not constitute a waiver by the
Borrower of any claim for damages permitted hereunder and attributable to such
Lender. In addition, if there is a change in the rate of exchange prevailing
between the Alternative Currency of such L/C Disbursement and the U.S. Dollar
Equivalent thereof as determined by the Administrative Agent on the date of the
L/C Disbursement and the date of actual payment of the amount due (whether by a
Lender or the Borrower), the Borrower covenants and agrees to pay, or cause to
be paid, such additional amounts, if any, as may be necessary to ensure that the
amount paid in U.S. dollars, when converted at the rate of exchange prevailing
on the date of payment, will produce the U.S. Dollar Equivalent of such L/C
Disbursement which could have been purchased with the amount of the Alternative
Currency of such L/C Disbursement at the rate of exchange prevailing on the date
of the L/C Disbursement. For purposes of determining the U.S. Dollar Equivalent
or rate of exchange for this Section, such amounts shall include any premium and
costs payable in connection with the purchase of the Alternative Currency.
Section 2.03 Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(g) or a Swing Line Borrowing as to
which this Section 2.03 shall not apply), the Borrower shall hand deliver, fax
or send by electronic communication (e-mail) (or by telephone notice promptly
confirmed by a written, fax or electronic communication (e-mail)) to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurocurrency Borrowing, not later than 3:00 p.m. (Standard Time) three Business
Days before a proposed Borrowing, and (b) in the case of an ABR Borrowing not
later than 1:00 p.m. (Standard Time) on the day of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable, shall be signed by or on behalf of
a Responsible Officer of the Borrower and shall specify the following
information: (i)  whether such Borrowing is to be a Eurocurrency Borrowing or an
ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed
(which shall be an account that complies with the requirements of
Section 2.02(c));
38

--------------------------------------------------------------------------------



(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurocurrency Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurocurrency Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the Lenders of any notice given pursuant to this Section 2.03 (and the contents
thereof), and of each Lender’s portion of the requested Borrowing.
Section 2.04 Evidence of Debt; Repayment of Loans.
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender holding Revolving Credit Loans the then
unpaid principal amount of each such Revolving Credit Loan of such Lender on the
Maturity Date.
(b) The Borrower shall repay each Swing Line Loan on the Swing Line Payment
Date.
(c) Each Loan shall bear interest from and including the date made on the
outstanding principal balance thereof as set forth in Section 2.06.
(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid such Lender from time to time under this
Agreement, and the purchases and sales by such Lender of participations in
Letters of Credit and Swing Line Loans.
(e) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower or any Guarantor and each Lender’s share thereof.
(f) The entries made in the accounts maintained pursuant to paragraphs (d)
and (e) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(g) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note or promissory notes payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be
39

--------------------------------------------------------------------------------



represented by one or more promissory notes payable to the payee named therein
or its registered assigns.
Section 2.05 Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year, a commitment fee (the “Commitment Fee”) equal to the
Applicable Percentage on the daily unused amount of the Commitment of such
Lender during the preceding quarter. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fees due to each Lender shall commence to accrue on the Effective
Date, and shall cease to accrue on the date on which the Commitment of such
Lender shall expire or be terminated as provided herein. For the avoidance of
doubt, Swing Line Loans are not deducted from the Commitments when calculating
the commitment fee under this Section 2.05(a).
(b) The Borrower agrees to pay to the Administrative Agent and the Lead
Arranger, for their respective accounts, the administration and arrangement fees
separately agreed to from time to time by the Borrower, the Administrative
Agent, or the Lead Arranger including, without limitation, the fees set forth in
the Fee Letter (the “Administrative Agent Fees”).
(c) The Borrower agrees to pay to each Lender, through the Administrative Agent,
on the last Business Day of March, June, September and December of each year,
commencing with the first such date to occur after the Effective Date, and on
the date on which the Commitment of such Lender shall be terminated as provided
herein, a fee (the “L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure (in each case excluding the
portion thereof attributable to unreimbursed L/C Disbursements in respect of
Letters of Credit) during the preceding quarter (or shorter period commencing
with the Effective Date or ending with the Maturity Date or the date on which
all Letters of Credit have been canceled or have expired and the Commitments of
all Lenders shall have been terminated) at a rate equal to the Applicable
Percentage from time to time used to determine the interest rate on Borrowings
comprised of Eurocurrency Loans pursuant to Section 2.06. The Borrower agrees to
pay to the Applicable Issuing Bank with respect to each Letter of Credit issued
at the request of the Borrower, (A) a fronting fee for each Letter of Credit
equal to the greater of (1) 0.125% of the initial stated amount of such Letter
of Credit and (2) $600 (or, with respect to any subsequent increase to the
stated amount of any such Letter of Credit, such increase in the stated amount)
thereof, such fee to be payable on the date of such issuance, increase or
extension and (B) issuance, payment, amendment and transfer fees specified from
time to time by such Issuing Bank (collectively, the “Issuing Bank Fees”). All
L/C Participation Fees and, unless otherwise agreed by the Applicable Issuing
Bank, Issuing Bank Fees, shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.
(d) All Fees shall be paid on the dates due, in immediately available U.S.
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Applicable Issuing Bank. Once paid, absent manifest error, none of the Fees
shall be refundable under any circumstances.
40

--------------------------------------------------------------------------------



Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 9.09,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times and calculated from
and including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in respect of ABR Loans in effect from time to time.
(b) Subject to the provisions of Section 9.09, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in respect of Eurocurrency Loans in effect from time to
time.
(c) Subject to the provisions of Section 9.09, each Swing Line Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in respect of ABR Loans in
effect from time to time.
(d) Interest on each Loan shall be payable to the Administrative Agent on the
Interest Payment Dates applicable to such Loan except as otherwise provided in
this Agreement. The applicable Alternate Base Rate and Adjusted LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Section 2.07 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, the
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum (subject to Section 9.09) and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2.00% (subject to Section 9.09).
Section 2.08 Alternate Rate of Interest. InSubject to Section 2.25, in the
event, and on each occasion, that (a) on the day two Business Days prior to the
commencement of any Interest Period for a Eurocurrency Borrowing the
Administrative Agent is unable to determine the Adjusted LIBO Rate for
Eurocurrency Loans comprising any requested Borrowing, or (b) if the Required
Lenders shall, by 11:00 a.m. (Standard Time) at least one (1) Business Day
before the date of any requested Borrowing, notify the Administrative Agent that
the Adjusted LIBO Rate for Eurocurrency Loans comprising such Borrowing will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurocurrency Loan during such Interest Period, then the Administrative Agent
shall, as soon as practicable thereafter, give written, fax or electronic
communication (e-mail) (or telephone notice promptly confirmed by a written, fax
or
41

--------------------------------------------------------------------------------



electronic communication (e-mail)) notice of such determination to the Borrower
and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurocurrency Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
Section 2.09 Termination and Reduction of Commitments. (a) 
(a) The Commitments and the L/C Commitments shall automatically terminate on the
Maturity Date.
(b) Upon at least three Business Days’ prior irrevocable written, fax or
electronic communication (e-mail) (or by telephone notice promptly confirmed by
a written, fax or electronic communication (e-mail)) notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Total Commitment shall be
in an integral multiple of $1,000,000.
(c) If any Asset Sale is completed during the Financial Covenant Suspension
Period under Section 6.05(b) of this Agreement and the Net Cash Proceeds
received by any Loan Party or any Subsidiary exceeds $15,000,000 individually,
or when aggregated with all Net Cash Proceeds received by any Loan Party or any
Subsidiary during the Financial Covenant Suspension Period, then on each date
that any Loan Party or any Subsidiary receives such Net Cash Proceeds in excess
of $15,000,000 in the aggregate, the Commitments shall permanently reduce by an
amount equal to 50% of such excess.
(d) (c) The Borrower shall pay to the Administrative Agent for the account of
the Lenders, on the date of each termination or reduction, the Commitment Fees
on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.
Section 2.10 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 1:00 p.m. (Standard Time) on the day of the proposed
conversion, to convert any Eurocurrency Borrowing into an ABR Borrowing under
the Commitments, (b) not later than 3:00 p.m. (Standard Time) three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurocurrency Borrowing or to continue any Eurocurrency Borrowing as a
Eurocurrency Borrowing for an additional Interest Period, and (c) not later than
3:00 p.m. (Standard Time) three Business Days prior to conversion, to convert
the Interest Period with respect to any Eurocurrency Borrowing to another
permissible Interest Period, subject in each case to the following:
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations
42

--------------------------------------------------------------------------------



specified in Sections 2.02(a) and 2.02(b) regarding the principal amount and
maximum number of Borrowings of the relevant Type;
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Type and/or Interest
Period for such Borrowing resulting from such conversion; accrued interest on
any Eurocurrency Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;
(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurocurrency Borrowing
(unless agreed to by all Lenders);
(vi) any portion of a Eurocurrency Borrowing that cannot be converted into or
continued as a Eurocurrency Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurocurrency Loan; and
(viii) notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurocurrency Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable, shall be hand
delivered, faxed or sent by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day), and (iv) if such
Borrowing is to be converted to or continued as a Eurocurrency Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrower shall not have given
notice in accordance with this Section 2.10 to continue any Eurocurrency
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing.
43

--------------------------------------------------------------------------------



Section 2.11 Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon
written, fax or electronic communication (e-mail) (or by telephone notice
promptly confirmed by written, fax or electronic communication (e-mail))
delivered to the Administrative Agent by (i) 3:00 p.m. (Standard Time) at least
three Business Days prior to the date designated for such prepayment, in the
case of any prepayment of a Eurocurrency Borrowing, or (ii) 1:00 p.m. (Standard
Time) on the date designated for such prepayment in the case of any prepayment
of an ABR Borrowing; provided, however, that each partial prepayment shall be in
an amount that is a minimum amount of $500,000 or an integral multiple of
$100,000 in excess thereof. The Administrative Agent shall promptly advise the
Lenders of any notice given pursuant to this Section 2.11 and of each Lender’s
portion of such prepayment.
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (Standard Time) on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000.
(c) Each notice of prepayment shall specify (i) the amount to be prepaid,
(ii) the prepayment date and (iii) the Type of Loans to be repaid and shall
commit the Borrower to prepay such obligations by the amount specified therein
on the date specified therein. All prepayments pursuant to this Section 2.11
shall be subject to Section 2.15, but shall otherwise be without premium or
penalty.
Section 2.12 Mandatory Prepayments.
(a) (a) In the event of any termination of all the Commitments, the Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Credit Loans and replace all outstanding Letters of Credit and/or
deposit an amount equal to the sum of the L/C Exposure, in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties. In the event of any partial reduction of the Commitments
(other than as provided in Section 2.12(d) below), then (i) at or prior to the
effective date of such reduction, the Administrative Agent shall notify the
Borrower and the Lenders of the aggregate Revolving Credit Exposure, after
giving effect thereto, and (ii) if the aggregate Revolving Credit Exposure would
exceed the Total Commitment, after giving effect to such reduction, then the
Borrower shall, on the date of such reduction, repay or prepay Revolving
Borrowings and/or replace or cash collateralize outstanding Letters of Credit in
an amount sufficient to eliminate such excess. If on any Calculation Date, the
aggregate Revolving Credit Exposure would exceed the Total Commitment, then on
the immediately succeeding Reset Date the Borrower shall repay or prepay
Revolving Borrowings and/or replace or cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess.
(b) (b) If an increase in the aggregate Commitments is effected as permitted
under Section 2.24, the Borrower shall prepay any Loans outstanding on the date
such increase is effected to the extent necessary to keep the outstanding
Commitments ratable to reflect the revised Pro Rata Percentages of the Lenders
arising from such increase. Any prepayment made by the Borrower in accordance
with this Section 2.12(b) may be made with the proceeds of
44

--------------------------------------------------------------------------------



Loans made by all the Lenders in connection with such increase occurring
simultaneously with the prepayment.
(c) If the aggregate Revolving Credit Exposure exceeds the Financial Covenant
Suspension Borrowing Limit at any time during the Financial Covenant Suspension
Period, the Borrower shall repay or prepay Revolving Borrowings and/or replace
or cash collateralize outstanding Letters of Credit in an amount sufficient to
eliminate such excess within one Business Day after the notice of such excess is
provided by the Administrative Agent to the Borrower (and in any event, within
one Business Day of the Borrower delivering a Borrowing Base Certificate which
results in, or otherwise reflects, such excess regardless of whether the
Borrower has received notice of such excess from the Administrative Agent).
(d) In the event that any partial reduction of the Commitments as provided in
Section 2.09(c) occurs and after giving effect thereto the aggregate Revolving
Credit Exposure would exceed the Financial Covenant Suspension Borrowing Limit,
then the Borrower shall, within one Business Day of such reduction, repay or
prepay Revolving Borrowings and/or replace or cash collateralize outstanding
Letters of Credit in an amount sufficient to eliminate such excess.
(e) If, at any time when there are any Loans outstanding, the Cash Balance
exceeds the Cash Balance Sweep Limit as of the end of the last Business Day of
any calendar week, then the Borrower shall, on the immediately following Cash
Balance Sweep Date, prepay the Loans in an aggregate principal amount equal to
such excess.
(f) Each prepayment pursuant to this Section 2.12 shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of such
prepayment. Each prepayment under this Section 2.12 shall be applied first to
ABR Borrowings and then to Eurocurrency Borrowings.
Section 2.13 Increased Costs; Capital Requirements. (a) Notwithstanding any
other provision of this Agreement, if any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of or credit extended or participated in by, any Lender or
Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate);
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or Issuing Bank or the London interbank market or
other relevant interbank market, any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender or any Letter
of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any such Loan, or to
45

--------------------------------------------------------------------------------



increase the cost to any such Lender, Issuing Bank or other Recipient of issuing
or maintaining any Letter of Credit or purchasing or maintaining a participation
therein (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender, Issuing Bank
or other Recipient, the Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank, or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b) If any Lender or Issuing Bank (acting reasonably) shall have determined that
any Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or
liquidity or on the capital or liquidity of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender pursuant hereto, or the Letters of Credit
issued by such Issuing Bank pursuant hereto, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy and liquidity) by an
amount deemed by such Lender or Issuing Bank (acting reasonably) to be material,
then from time to time in accordance with paragraph (c) below the Borrower shall
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return shall not constitute a waiver of such Lender’s
or Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be under any obligation to compensate any Lender or Issuing Bank under
paragraph (a) or (b) above with respect to increased costs or reductions with
respect to any period prior to the date that is 120 days prior to the date that
such Lender or Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120 day period referred to above shall be extended to
include the period of retroactive effect thereof). The protection of this
Section shall be available to each Lender and Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
46

--------------------------------------------------------------------------------



Section 2.14 Change in Legality. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Borrower and to the Administrative Agent:
(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurocurrency Loans), whereupon any request for a
Eurocurrency Borrowing (or to convert an ABR Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert a Eurocurrency Loan into
an ABR Loan), unless such declaration shall be subsequently withdrawn; and
(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to ABR Loans, in which event all such Eurocurrency Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans.
(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurocurrency Loan made by such Lender, if lawful,
on the last day of the Interest Period then applicable to such Eurocurrency
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.
Section 2.15 Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) the payment of any principal of any Eurocurrency Loans other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default but excluding in connection with a prepayment of Loans pursuant
to Section 2.12(c), Section 2.12(d) or Section 2.12(e));
(b) the Conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto;
(c) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Eurocurrency
Loan on the date or in the amount notified by the Borrower; or
(d) any assignment of an Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.20 or 2.24;
47

--------------------------------------------------------------------------------



including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. In the case of a Eurocurrency Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the London interbank eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Section 2.16 Pro Rata Treatment. (a) Except as required under Section 2.14, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their Pro Rata Percentages.
(b) Notwithstanding any other provision of this Agreement or the Security
Documents but subject to Section 2.23, it is the intent of the Secured Parties
that each of the Secured Parties shall share in the aggregate proceeds of the
Collateral on a pro rata basis as provided in paragraph (a) above.
Section 2.17 Sharing of Setoffs.
(a) Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower or any other Loan
Party, or pursuant to a secured claim or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable Insolvency Law or otherwise, or by any other means, obtain payment
(voluntary or involuntary) in respect of any Revolving Credit Loan as a result
of which the unpaid portion of its Revolving Credit Loans shall be
proportionately less than the unpaid portion of the Revolving Credit Loans of
any other Lender, it shall (i) notify the Administrative Agent of such fact and
(ii) be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Credit Loans of such other Lenders and, if
applicable, subparticipations in the L/C Exposure and Swing Line Loans of such
other Lenders, or make such other adjustments as shall be equitable, so that the
aggregate unpaid amount of the Revolving Credit Loans and participations in
Revolving Credit Loans, L/C Exposure and Swing Line Loans held by each Lender
shall be in the same proportion to the aggregate unpaid amount of all Revolving
Credit Loans, L/C Exposure and Swing Line Loans then outstanding as the amount
of its Revolving
48

--------------------------------------------------------------------------------



Credit Loans, L/C Exposure and Swing Line Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the amount of all
Revolving Credit Loans, L/C Exposure and Swing Line Loans outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase, purchases, subparticipations or adjustments
shall be made pursuant to this Section 2.17(a) and the payment giving rise
thereto shall thereafter be recovered, such purchase, purchases,
subparticipations or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest.
(b) The provisions of Section 2.17(a) shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Exposure or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of Section 2.17(a) shall apply).
(c) Each Loan Party expressly consents to the arrangements set forth in
Section 2.17(a) and agrees, to the extent it may effectively do so under
applicable law, that any Lender holding a participation in a Loan or L/C
Exposure pursuant to the foregoing arrangements may exercise against each Loan
Party any and all rights of banker’s lien, setoff or counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.
Section 2.18 Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
4:00 p.m. (Standard Time) on the date when due in immediately available U.S.
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the Applicable Issuing Bank)
shall be made to the office of the Administrative Agent designated by the
Administrative Agent. The Administrative Agent shall promptly thereafter cause
to be distributed like funds relating to the payment of principal, interest or
fees ratably (other than amounts payable solely to the Administrative Agent, a
specific Issuing Bank, or a specific Lender pursuant to Section 2.05, 2.08,
2.13, 2.14, 2.15, 2.19, or 9.05, but after taking into account payments effected
pursuant to Section 9.05(a)) in accordance with each Lender’s Pro Rata
Percentage thereof, to the Lenders for the account of their respective
applicable lending offices, and like funds relating to the payment of any other
amount payable to any Lender or Issuing Bank to such Lender or Issuing Bank for
the account of its applicable lending office, in each case to be applied in
accordance with the terms of this Agreement.
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
49

--------------------------------------------------------------------------------



Section 2.19 Taxes.
(a) For purposes of this Section 2.19, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.
(b) Any and all payments by or on account of any obligation of the Borrower or
any Loan Party hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or the applicable Loan Party, as the case may be, shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c) The Borrower and/or any Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d) The Borrower and/or any Loan Party shall jointly and severally indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or Issuing Bank, shall be conclusive
absent manifest error.
(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and/or the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise
50

--------------------------------------------------------------------------------



payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).
(f) As soon as practicable after any payment of Taxes by the Borrower or any
other Loan Party to a Governmental Authority pursuant to this Section 2.19, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of an applicable IRS Form
W-8BEN or W-8BEN-E, as
51

--------------------------------------------------------------------------------



applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, an
applicable IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of an applicable IRS Form W-8BEN or W-8BEN-E, as applicable,; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, an applicable IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
52

--------------------------------------------------------------------------------



prescribed by applicable law to permit the Borrower of the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from any such payments. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been if the Tax subject to indemnification had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other person.
(i) Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
53

--------------------------------------------------------------------------------



Section 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.13, (ii) any Lender or Issuing
Bank delivers a notice described in Section 2.14, (iii) the Borrower is required
to pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.19,
(iv) fails to approve an amendment or waiver requiring the consent of all
Lenders which has been approved by Lenders holding Commitments representing at
least 75% of the Total Commitment or (v) any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort (including with respect to
the processing and recordation fee referred to in Section 9.04(b)), upon notice
to such Lender or Issuing Bank and the Administrative Agent, require such Lender
or Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (B) the Borrower shall have received the prior
written consent of the Administrative Agent and the Applicable Issuing Banks,
which consent shall not unreasonably be withheld or delayed, (C) the affected
Lender or Issuing Bank shall have received in immediately available funds an
amount equal to the sum of the principal of and interest accrued to the date of
such payment on the outstanding Loans and participations in L/C Disbursements of
such Lender or Issuing Bank, respectively, plus all Fees and other amounts
accrued for the account of such Lender or Issuing Bank hereunder (including any
amounts under Section 2.13 and Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and Fees) or the Borrower (in
the case of all other amounts) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.19, such assignment is expected to result in a
reduction in such compensation or payments thereafter. A Lender or Issuing Bank
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender, Issuing Bank or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount to
the Administrative Agent, any Lender or Issuing Bank or any Governmental
Authority on account of the Administrative Agent, any Lender or Issuing Bank,
pursuant to Section 2.19, then the Administrative Agent, such Lender or Issuing
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (A) would eliminate or reduce its
claims for compensation under Section 2.13 or enable it to withdraw its notice
pursuant to Section 2.14 or would reduce amounts payable pursuant to
Section 2.19, as the case may be, in the future and (B) would not subject the
Administrative Agent, such Lender or Issuing Bank to incur an unreimbursed loss
or unreimbursed cost or expense or otherwise take any action inconsistent with
its internal policies or legal or regulatory restrictions. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such designation or assignment.
54

--------------------------------------------------------------------------------



Section 2.21 Letters of Credit.
(a) General. The Borrower may request the issuance of a Letter of Credit
denominated in U.S. dollars, or in one or more Alternative Currencies for its
own account or for the account of any of its Subsidiaries (in which case the
Borrower and such Subsidiary shall be co-applicants with respect to such Letter
of Credit), in a form reasonably acceptable to the Applicable Issuing Bank, at
any time and from time to time while the Commitments remain in effect, but no
later than five Business Days prior to the Maturity Date. This Section shall not
be construed to impose an obligation upon any Issuing Bank to issue any Letter
of Credit that is inconsistent with the terms and conditions of this Agreement.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit denominated in U.S. dollars
or an Alternative Currency (or to amend, renew or extend an existing Letter of
Credit issued in U.S. dollars or an Alternative Currency), the Borrower shall
hand deliver, fax or send by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) to the Applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount
and currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare such Letter
of Credit. In order to request the issuance of a Letter of Credit in a currency
other than those specifically listed in the definition of “Alternative
Currency”, the Borrower shall follow the procedures set forth in Section 1.06. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Exposure shall not exceed
$50,000,000, (ii) the aggregate Revolving Credit Exposure shall not exceed the
Total Commitment, and (iv) the L/C Exposure related to Letters of Credit issued
by an Issuing Bank shall not exceed the Commitment of such Issuing Bank (or if
such Issuing Bank is not the Lender, then the Commitment of such Issuing Bank’s
Affiliate that is the Lender), unless otherwise agreed to in writing between the
Borrower and such Issuing Bank and notified to the Administrative Agent.;
provided, however, that, during the Financial Covenant Suspension Period, no
Letter of Credit shall be issued, increased, or extended if such issuance,
increase, or extension would cause (1) the L/C Exposure to exceed $50,000,000 or
(2) the aggregate Revolving Credit Exposure to exceed the Financial Covenant
Suspension Borrowing Limit.
(c) Expiration Date. Each Letter of Credit shall have an expiration date not
later than the earlier of (y) three years after the date of the issuance of such
Letter of Credit and (z) the date that is 24 months after the Maturity Date;
provided that 60 days prior to the Maturity Date the Borrower shall deposit in
an account with the Administrative Agent for the benefit of each Applicable
Issuing Bank and the Lenders, an amount in cash equal to 105% of the L/C
Exposure as of such date. Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which
55

--------------------------------------------------------------------------------



investments shall be made at the option and sole discretion of the
Administrative Agent, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
Moneys in such account shall (i) automatically be applied by the Administrative
Agent to reimburse the Applicable Issuing Bank for L/C Disbursements for which
it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time,
(iii) if the maturity of the Loans has been accelerated, be applied to satisfy
the Obligations and (iv) provided that no Event of Default has occurred and is
continuing, be released to the Borrower to the extent that the funds on deposit
exceed 105% of the L/C Exposure.
(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of an Issuing Bank or the Lenders, the Applicable
Issuing Bank hereby grants to each Lender, and each such Lender hereby acquires
from the Applicable Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit (or, in the case of the Rolled Letters of Credit, effective upon the
Effective Date). In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Applicable Issuing Bank, such Lender’s Pro Rata
Percentage of the U.S. Dollar Equivalent of each L/C Disbursement, made by such
Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(g). Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay to the Administrative Agent an
amount equal to such L/C Disbursement in the same currency in which such L/C
Disbursement is denominated not later than two hours after the Borrower shall
have received notice from such Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 11:00 a.m.
(Standard Time) on any Business Day, not later than 11:00 a.m. (Standard Time)
on the immediately following Business Day.
(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
56

--------------------------------------------------------------------------------



(iii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any other party guaranteeing, or otherwise obligated with,
the Borrower, any Subsidiary or other Affiliate thereof or any other person may
at any time have against the beneficiary under any Letter of Credit, the
Applicable Issuing Bank, the Administrative Agent or any Lender or any other
person, whether in connection with this Agreement, any other Loan Document or
any other related or unrelated agreement or transaction;
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(v) any payment by the Applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or any payment made by the Issuing Bank under such Letter
of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Insolvency Law; and
(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower, any Subsidiary or any other
person, or in the relevant currency markets generally; or
(vii) any other act or omission to act or delay of any kind of the Applicable
Issuing Bank, the Lenders, the Administrative Agent or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
Without limiting the generality of the foregoing but subject to the proviso in
subsection (g) below, it is expressly understood and agreed that the absolute
and unconditional obligation of the Borrower hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or willful misconduct
of the Applicable Issuing Bank.
(g) Role of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Issuing Banks, the
Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the Issuing Bank shall be liable or
responsible for:
(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;
(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or
57

--------------------------------------------------------------------------------



(iii) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including the Issuing Bank’s own negligence),
provided, however, that the Borrower shall have a claim against the Issuing
Bank, and the Issuing Bank shall be liable to, and shall promptly pay to, the
Borrower, to the extent of any direct, as opposed to special, indirect,
consequential or punitive (claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law), damages suffered by the
Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by final and
non-appealable judgment) in determining whether drafts and other documents
presented under a Letter of Credit strictly comply with the terms thereof. It is
understood that the Applicable Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Applicable Issuing Bank as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Borrower and each Lender agree that, in paying any drawing under a Letter of
Credit, the Applicable Issuing Bank shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the person executing or
delivering any such document.
(h) Disbursement Procedures. The Applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Applicable Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by fax or by
electronic communication (e-mail), to the Administrative Agent and the Borrower
of such demand for payment and whether the Applicable Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Applicable Issuing Bank and the Lenders with respect to any such
L/C Disbursement. The Administrative Agent shall promptly give each Lender
notice thereof.
(i) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Applicable Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(e), at the rate per annum that would
apply to such amount if such amount were an ABR Loan.
58

--------------------------------------------------------------------------------



(j) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 30 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to such Issuing Bank, the Administrative Agent and the Lenders. Subject
to the next succeeding paragraph, upon the acceptance of any appointment as an
Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such removal or resignation shall
become effective, the Borrower shall pay all accrued and unpaid Issuing Bank
Fees pursuant to Section 2.05(c). The acceptance of any appointment as an
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the resignation or removal of an Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
(k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, other than an event with respect to the Borrower described in
Section 7.01(g) or (h) and the Borrower shall receive notice from Administrative
Agent or the Required Lenders, requesting that it deposit Cash Collateral and
specifying the amount to be deposited, or (ii) an Event of Default shall occur
and be continuing with respect to the Borrower described in Section 7.01(g) or
(h) then the Borrower shall, on the Business Day it receives the notice
referenced in clause (i) above or immediately upon the occurrence of the Event
of Default referenced in clause (ii) above, deposit in an account with the
Administrative Agent for the benefit of each Applicable Issuing Bank and the
Lenders, an amount in cash equal to 105% of the L/C Exposure as of such date. At
any time that there shall exist a Defaulting Lender, after reallocation pursuant
to Section 2.23(c), promptly upon the request of the Administrative Agent or an
Issuing Bank (which request may be condition to issuance amendment, renewal or
extension of a Letter of Credit), the Borrower shall deliver to the
Administrative Agent, for the benefit of each Applicable Issuing Bank and the
Lenders, Cash Collateral in an amount equal to the Fronting Exposure at such
time (determined for the avoidance of doubt, after giving effect to Section
2.23(a) and any Cash Collateral provided by any Defaulting Lender). Such
deposits shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the L/C Cash Collateral
Account, whenever established, all funds held in such L/C Cash Collateral
Account from time to time, and all proceeds thereof as security for the payment
of the Obligations. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of the Administrative Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. The
59

--------------------------------------------------------------------------------



Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
Moneys in such account shall (i) automatically be applied by the Administrative
Agent to reimburse the Applicable Issuing Bank for L/C Disbursements for which
it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated, be applied to satisfy
the Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall be released promptly following (A) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by any Defaulting Lender ceasing to be a Defaulting Lender or
ceasing to be a Lender) or (B) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default and may be otherwise applied in
accordance with Section 7.06.
(l) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
The acceptance of any appointment as an Issuing Bank hereunder by a Lender shall
be evidenced by an agreement entered into by such Lender, in a form satisfactory
to the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, any Lender designated as an issuing bank pursuant to
this paragraph (l) shall be deemed (in addition to being a Lender) to be the
Issuing Bank with respect to Letters of Credit issued or to be issued by such
Lender, and all references herein and in the other Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Lender in its capacity as Issuing Bank.
(m) In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Document, the terms hereof shall control.
(n) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, the Borrower or any
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the
Applicable Issuing Bank hereunder for any and all L/C Disbursements under such
Letter of Credit requested by the Borrower for its own account or for the
account of any of its Subsidiaries. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries (other
than, with respect to the Borrower or any Subsidiary thereof) inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of the Borrower’s Subsidiaries.
(o) Each Issuing Bank, the Lenders and the Borrower agree that effective as of
the Effective Date, the Rolled Letters of Credit shall be deemed to have been
issued and maintained under, and to be governed by the terms and conditions of,
this Agreement.
60

--------------------------------------------------------------------------------



Section 2.22 Swing Line Loans.
(a) Generally. Subject to the terms and conditions set forth herein, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swing Line Lender may in its sole and absolute
discretion, in reliance upon the agreements of the other Lenders set forth in
this Section 2.22, make loans in U.S. dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on or after the Effective Date until
the earlier of the Maturity Date and the termination of the Commitments in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Revolving Credit Exposure of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the aggregate Revolving
Credit Exposure of all Lenders shall not exceed the Total Commitment at such
time, and (ii) the Revolving Credit Exposure of each Lender at such time shall
not exceed such Lender’s Commitment, and (iii) during the Financial Covenant
Suspension Period, the aggregate Revolving Credit Exposure of all Lenders shall
not exceed the Financial Covenant Suspension Borrowing Limit; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, the Borrower may
borrow under this Section 2.22(a), prepay under Section 2.11, and reborrow under
this Section 2.22(a). Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Percentage times the
amount of such Swing Line Loan. Each Lender shall have the obligation to
purchase and fund risk participations in the Swing Line Loans and to refinance
Swing Line Loans as provided in this Agreement.
(b) Borrowing Procedures. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, in order to request a Swing Line Borrowing, the Borrower shall hand
deliver, fax or send by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) to the Swing Line Lender and the Administrative Agent a duly completed
Borrowing Request not later than 2:00 p.m. (Standard Time) on the day of the
proposed Swing Line Borrowing. Each such Borrowing Request shall be irrevocable,
shall be signed by or on behalf of the Borrower and shall specify the following
information: (i) the date of such Swing Line Borrowing (which shall be a
Business Day); and (ii) the amount of such Swing Line Borrowing, which shall be
a minimum of $100,000, except as otherwise set forth in any AutoBorrow
Agreement. Promptly after receipt by the Swing Line Lender of any Borrowing
Request, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Borrowing Request and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. (Standard Time) on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of
Section 2.22(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. (Standard Time) on
the borrowing
61

--------------------------------------------------------------------------------



date specified in such Borrowing Request, make the amount of its Swing Line Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swing Line Lender in immediately available funds. If an
AutoBorrow Agreement is in effect, such additional terms and conditions of such
AutoBorrow Agreement shall have been satisfied, and in the event that any of the
terms of this Section 2.22 conflict with such AutoBorrow Agreement, the terms of
the AutoBorrow Agreement shall govern and control. No Lender shall have any
rights or obligations under any AutoBorrow Agreement, but each Lender shall have
the obligation to purchase and fund risk participations in the Swing Line Loans
and to refinance Swing Line Loan as provided herein.
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), or the Borrower at any time in its sole and absolute discretion may
request, that each Lender make, with respect to Swing Line Loans, an ABR Loan in
an amount equal to such Lender’s Pro Rata Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Borrowing Request for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of ABR Loans, but
subject to the unutilized portion of the Total Commitment, and the conditions
set forth in Section 4.01. The Swing Line Lender or the Borrower, as applicable,
shall furnish to the other a copy of the applicable Borrowing Request promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Pro Rata Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the office designated by the
Administrative Agent not later than 1:00 p.m. (Standard Time) on the day
specified in such Borrowing Request, whereupon, subject to Section 2.22(c)(ii),
each Lender that so makes funds available shall be deemed to have made a ABR
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.22(c)(i), the request for ABR
Loans submitted by the Swing Line Lender or the Borrower as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.22(c)(i) shall be deemed payment in respect of such
participation.
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.22(c) by the time
specified in Section 2.22(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender
62

--------------------------------------------------------------------------------



in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be presumed correct absent manifest error.
(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.22(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Credit Loans pursuant
to this Section 2.22(c) is subject to the conditions set forth in Section 4.01.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lenders their Pro Rata Percentage thereof in the same
funds as those received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 9.19 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Loan or risk participation pursuant to this
Section 2.22 to refinance such Lender’s Pro Rata Percentage of any Swing Line
Loan, interest in respect of such Pro Rata Percentage shall be solely for the
account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender, and, if an AutoBorrow Agreement is in effect, in accordance
with the terms of such AutoBorrow Agreement.
63

--------------------------------------------------------------------------------



(g) Discretionary Nature of the Swing Line Facility. Notwithstanding any terms
to the contrary contained herein, the swing line facilities provided herein (i)
are each an uncommitted facility and the Swing Line Lender may, but shall not be
obligated to, make Swing Line Loans, and (ii) may be terminated at any time by
the Swing Line Lender or the Borrower upon written notice by the terminating
party to the non-terminating party.
Section 2.23 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i) such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement or any other Loan Document
shall be restricted as set forth in Section 9.08(b); and
(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII, or otherwise)), or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder;
(C) third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.21(k);
(D) fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
(E) fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.21(k);
(F) sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks
or the Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;
64

--------------------------------------------------------------------------------



(G) seventh, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.23(a)(iv). Any payments,
prepayments or other amounts paid or payable to any Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.23(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21(k).
(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s L/C Exposure
or participation in Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
65

--------------------------------------------------------------------------------



(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s L/C Exposure or participation in Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.01 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 9.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.21(k).
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swing Line Lender and Issuing Bank agree in writing that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with the Total Commitment (without
giving effect to Section 2.23(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
66

--------------------------------------------------------------------------------



(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(d) Termination of Defaulting Lender Commitment. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
(3) Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrower, Administrative Agent, an Issuing
Bank or any Lender may have against such Defaulting Lender.
Section 2.24 Increase in Commitments.
(a) At any time after the Effective Date and prior to the Business Day
immediately preceding the Maturity Date, the Borrower may effectuate one or more
increases in the aggregate Commitments (each such increase being a “Commitment
Increase”), by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more other Eligible Assignees
that at the time agree, in the case of any such Eligible Assignee that is an
existing Lender to increase its Commitment as such Lender shall so select (each,
an “Increasing Lender”) and, in the case of any other Eligible Assignee that is
not an existing Lender (each, an “Additional Lender”), to become a party to this
Agreement as a Lender; provided, however, that (i) no Default of Event of
Default exists or would exist immediately prior to or after giving effect to
such Commitment Increase, (ii) the Borrower is in compliance, on a pro forma
basis after giving effect to any additional loans made on the effective date of
any such Commitment Increase, with Sections 6.10, 6.11 and 6.12 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements required by Section 5.04(a)
or 5.04(b) have been delivered or for which comparable financial statements have
been filed with the SEC (and if such increase is requested prior to the delivery
of financial statements for the fiscal quarter ending March 31, 2018, the
Borrower would be in pro forma compliance with the covenants set forth in
Sections 6.10, 6.11 and 6.12 for the fiscal quarter ending March 31, 2018 as if
such ratios were then applicable), (iii) each such Commitment Increase shall be
equal to at least $25,000,000 or such lesser amount acceptable to the
Administrative Agent, (iv) all Commitments provided pursuant to a Commitment
Increase shall be available on the same terms as those applicable to the
existing Commitments, except as to upfront fees which may be as agreed to
between the Borrower and such Increasing Lender or Additional Lender, as the
case may be, and (v) the aggregate of all such Commitment Increases shall not
exceed $150,000,000. The Borrower shall provide prompt notice of such proposed
Commitment Increase pursuant to this Section 2.24 to the Administrative Agent
and the Lenders. This Section 2.24 shall not be construed to create any
obligation on the Administrative Agent or any of the Lenders to advance or to
commit to advance any credit to the Borrower or to arrange for any other person
to advance or to commit to advance any credit to the Borrower. Further,
Commitment Increases shall be guaranteed by the same Guarantors as guarantee the
existing Facility, and shall be secured on a pari passu basis by the same
Collateral as that securing the existing Facility.
67

--------------------------------------------------------------------------------



(b) The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Commitment, if any, of each such Increasing Lender and/or Additional
Lender and, if applicable, setting forth the agreement of each Additional Lender
to become a party to this Agreement and to be bound by all the terms and
provisions hereof binding upon each Lender and (B) such evidence of appropriate
authorization on the part of the Borrower with respect to such Commitment
Increase and such legal opinions as the Administrative Agent may reasonably
request, (ii) the funding by each Increasing Lender and Additional Lender of the
Commitment to be made by each such Lender to effect the prepayment requirement
set forth in Section 2.12(b), (iii) receipt by the Administrative Agent of a
certificate of an authorized officer of the Borrower certifying (A) compliance
with the provisions of Sections 2.24(a)(i) and (ii) and (B) all representations
and warranties made by the Borrower in this Agreement are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), unless such representation or
warranty relates to an earlier date which remains true and correct in all
material respects as of such earlier date (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), and (iv)
receipt by the Increasing Lender or Additional Lender, as applicable, of all
such fees as agreed to between such Increasing Lender and /or Additional Lender
and the Borrower.
(c) Notwithstanding any provision contained herein to the contrary, from and
after the date of such Commitment Increase, all calculations and payments of
interest on the Loans shall take into account the actual Commitment of each
Lender and the principal amount outstanding of each Revolving Credit Loan made
by such Lender during the relevant period of time.
(d) On such Increase Date, each Lender's share of the L/C Exposure on such date
shall automatically be deemed to equal such Lender's Pro Rata Percentage of such
L/C Exposure (such Pro Rata Percentage for such Lender to be determined as of
the Increase Date in accordance with its Commitment on such date as a percentage
of the Total Commitment on such date) without further action by any party.
68

--------------------------------------------------------------------------------



Section 2.25 Effect of Benchmark Transition Event.
(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election with respect to any applicable then-current Benchmark,
as applicable, the Administrative Agent and the Borrower may amend this
Agreement to replace such Benchmark with one or more Benchmark Replacements (it
being understood that all amounts denominated in a given currency for which a
Benchmark is being replaced shall be subject to the same Benchmark Replacement).
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of a Benchmark with a Benchmark Replacement pursuant
to this Section 2.25 will occur prior to the applicable Benchmark Transition
Start Date.
(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party hereto.
(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.25, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.25.
(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period with respect to a given
Benchmark, the Borrower may revoke any request for a borrowing of, conversion to
or continuation of Loans subject to such Benchmark Unavailability Period to be
made, converted or continued during such Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period with respect to any Benchmark, the component of
the Alternate Base Rate or any other Benchmark that is based upon the Benchmark
that is the
69

--------------------------------------------------------------------------------



subject of such Benchmark Unavailability Period will not be used in any
determination of the Alternate Base Rate or such other Benchmark.
ARTICLE III


Representations and Warranties
The Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and each of the Lenders as follows:
Section 3.01 Organization; Powers. The Borrower and each of its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party and, in the case of the Borrower, to borrow hereunder.
Section 3.02 Authorization. The execution, delivery and performance by each Loan
Party of each of the Loan Documents to which it is a party and the consummation
of each Transaction, at the time such Transaction is consummated, (i) have duly
authorized by all requisite organizational action on the part of such Loan Party
and (ii) do not and will not (x) violate (A) any provision of law, statute, rule
or regulation, (B) the terms of the organizational documents of any Loan Party,
(C) any order, injunction, writ or decree of any Governmental Authority or any
binding and enforceable arbitral award to which such Loan Party or its property
is subject, or (D) any provision of any indenture or other instrument in respect
of any Material Indebtedness or other material agreement to which the Borrower
or any Subsidiary is a party or by which any of them or any of their property is
or may be bound, (y) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture or other instrument in respect of
Material Indebtedness or other material agreement or (z) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by the Borrower or any Subsidiary.
70

--------------------------------------------------------------------------------



Section 3.03 Enforceability. This Agreement has been (or will have been on or
prior to the Effective Date) duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).
Section 3.04 Governmental Approvals. No authorization, action, exemption,
consent or approval of, registration, notice or filing with or any other action
by any Governmental Authority is necessary or will be required in connection
with the Loan Documents and the consummation of the Transactions, except for
(i) the filing of Uniform Commercial Code financing statements and other filings
necessary to perfect Liens created under the Security Documents and (ii) 
actions by, and notices to or filings with, Governmental Authorities (including,
without limitation, the SEC) that may be required in the ordinary course of
business from time to time or that may be required to comply with the express
requirements of the Loan Documents (including, without limitation, to release
existing Liens on the Collateral or to comply with requirements to perfect,
and/or maintain the perfection of, Liens created under the Loan Documents).
Section 3.05 Financial Statements. The Borrower has heretofore furnished to the
Lenders (a) the audited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and comprehensive income and cash
flows of the Borrower and its subsidiaries, as of and for the year ended
December 31, 2016, (b) the unaudited consolidated balance sheets and related
condensed statements of operations and cash flows of the Borrower and its
subsidiaries as of and for the period ended September 30, 2017, and (c) the pro
forma consolidated statement of income for (i) the fiscal year ended December
31, 2016 and (ii) the fiscal quarter ended September 30, 2017, in each case
reflecting the Brazos Acquisition. Such (i) financial statements described in
clauses (a), (b) and (c) above in each case present fairly, in all material
respects, the financial condition of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods, subject, in the case of the
financial statements referred to clauses (b) and (c)(ii), to the absence of
footnotes and to normal year-end audit adjustments. Such financial statements
described in clauses (a), (b) and (c) above and the notes thereto disclose all
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries, as of the dates thereof. Such financial statements described in
clauses (a), (b) and (c) above were prepared in accordance with GAAP, applied on
a consistent basis, subject, in the case of the financial statements referred to
clauses (b) and (c)(ii), to the absence of footnotes and to normal year-end
audit adjustments.
Section 3.06 No Material Adverse Change. Since September 30, 2017, there has
been no material adverse effect on the business, assets, operations or condition
(financial or otherwise) of the Borrower and the Subsidiaries, taken as a whole.
Section 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not interfere with its
71

--------------------------------------------------------------------------------



ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes. All such material properties
and assets are free and clear of Liens, other than Liens expressly permitted by
Section 6.02.
(b) Each of the Borrower and the Subsidiaries has complied with all material
obligations under all material leases to which it is a party and all such leases
are in full force and effect as of the Effective Date. Each of the Borrower and
the Subsidiaries enjoys peaceful and undisturbed possession under all such
material leases as of the Effective Date.
Section 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Omnibus Amendment
Effective Date a list of all Subsidiaries and, as to each such Subsidiary, the
jurisdiction of formation, the outstanding Equity Interests therein and the
percentage ownership interest of each class of such Equity Interests owned by
the Borrower and its Subsidiaries therein. The Equity Interests indicated as
owned (or to be owned) by the Borrower and its Subsidiaries on Schedule 3.08 are
owned by the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens permitted by Section 6.02). As of the Omnibus Amendment
Effective Date, each Subsidiary of the Borrower that is a Material Subsidiary
appears on Schedule 1.01(b).
Section 3.09 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits, proceedings, claims or disputes at
law, in equity, in arbitration, by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened or contemplated against
the Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or any of the Transactions that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.
(b) Since the date of this Agreement, there has been no adverse change in the
status or financial effect on the Borrower and the Subsidiaries of the matters
disclosed on Schedule 3.09 that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
(c) None of the Borrower, any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, in each case where such violation or default could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
Section 3.10 Agreements.  Neither the Borrower nor any of the Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument, where such default has resulted in, or could, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
72

--------------------------------------------------------------------------------



Section 3.11 Federal Reserve Regulations. (a) None of the Loan Parties is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock or in the
business of purchasing or carrying Margin Stock.
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulations T,
U or X.
Section 3.12 Investment Company Act. Neither the Borrower nor any Subsidiary is
or is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
Section 3.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit (a) to consummate the
Transactions, the Brazos Acquisition and the Project F Acquisition and to pay a
portion of the fees, commissions and expenses associated therewith and (b) to
provide working capital and for other general corporate purposes of the Borrower
and its Subsidiaries.
Section 3.14 Tax Returns. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all federal, state, provincial, local and foreign Tax returns
or materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it and all assessments received by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP. There is
no proposed tax assessment against the Borrower or any Subsidiary thereof that
could reasonably be expected to have a Material Adverse Effect.
Section 3.15 No Material Misstatements. None of (a) the Confidential Information
Memorandum or (b) any other information, report, financial statement, exhibit or
schedule furnished by or on behalf of the Borrower and the Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule. The information
included in any Beneficial Ownership Certification provided to any Lender in
connection with this Agreement is true and correct in all respects as of the
date delivered.
Section 3.16 Employee Benefit Plans. (a) The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except where such noncompliance could not reasonably
be expected to result in a Material Adverse Effect. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all
73

--------------------------------------------------------------------------------



other such ERISA Events, could reasonably be expected to result in liability of
the Borrower or any of its ERISA Affiliates that could reasonably be expected to
have a Material Adverse Effect. Except as disclosed in Schedule 3.16(a), the
present value of all benefit liabilities under each Plan (based on those
assumptions used for purposes of Financial Accounting Standards No. 87) did not,
as of the last annual valuation preceding the Effective Date, exceed the fair
market value of the assets of such Plan.
(b) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
(a “Foreign Plan”):
(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except where the failure could not reasonably be expected to have a Material
Adverse Effect;
(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except where the failure
could not reasonably be expected to have a Material Adverse Effect; and
(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
where the failure could not reasonably be expected to have a Material Adverse
Effect.
Section 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any of the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law necessary for the ownership
and operation of their respective properties and the conduct of their respective
businesses as currently conducted, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
Section 3.18 Insurance. The Borrower and the Subsidiaries are insured by
insurance providers that it reasonably considers to be financially sound
(including captive insurance companies, or through self-insurance), in such
amounts, with such deductibles and covering such
74

--------------------------------------------------------------------------------



risks and liabilities are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower and
its Subsidiaries operate.
Section 3.19 Security Documents. (a) The Pledge Agreement is effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties referred to therein, a legal, valid and enforceable security interest in
the Collateral (as defined in the Pledge Agreement) and, when such Collateral
(to the extent such Collateral constitutes an instrument under the applicable
Uniform Commercial Code) is delivered to the Administrative Agent, the Pledge
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Collateral, in each case prior and superior in right to any other
person.
(b) The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties referred to therein, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Security Agreement) and, when financing statements in appropriate form are
filed in the filing offices set forth on Schedule 3.19, the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such portion of the Collateral
in which a security interest may be perfected by the filing of a financing
statement under the applicable Uniform Commercial Code (other than the
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.
(c) Schedule 3.19 sets forth, as of the Omnibus Amendment Effective Date, (a)
the exact legal name of each Loan Party as it appears in its articles or
certificate of incorporation (or equivalent organizational document), the state
of its incorporation or formation and the organizational identification number
(or a specific designation that one does not exist) issued by its jurisdiction
of incorporation or formation and (b) each other legal name any Loan Party has
had at any time during the five years preceding the Effective Date, together
with the date of the relevant change.
Section 3.20 Intellectual Property. The Borrower and each of its Subsidiaries
own or are licensed or otherwise have the legal right to use all of the patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, except where the failure could not reasonably be expected
to have a Material Adverse Effect.
Section 3.21 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters, except where such violation,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary, except where the failure to do the
75

--------------------------------------------------------------------------------



same, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.22 Solvency. Immediately following the consummation of the
Transactions and immediately following the making of each Loan and the giving of
the Guarantee Agreement and after giving effect to the application of the
proceeds of each Loan, the Borrower and its Subsidiaries on a consolidated basis
will be Solvent.
Section 3.23 Foreign Assets Control Regulations, Sanctions, etc. None of the
Borrower and the Subsidiaries is in violation of the FCPA, the Currency and
Foreign Transactions Reporting Act of 1970 or any related or similar rules or
regulations, issued, administered or enforced by any Governmental Authority that
are applicable to it. Neither the Borrower nor any of its Subsidiaries nor, to
the knowledge of the Loan Parties, any director, officer or employee of the
Borrower or any of its Subsidiaries is a person, or owned or controlled by a
person, that is the subject of any sanctions enforced or administered by OFAC,
the U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”), or located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.
ARTICLE IV


Conditions of Lending and of Effectiveness
The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:
Section 4.01 All Credit Events. On the date of each Borrowing, and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit (each
such event being called a “Credit Event”):
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.21(b) or, in the case of a Swing Line Loan, the Swing Line Lender and
the Administrative Agent shall have received a notice requesting such Swing Line
Loan as required by Section 2.22.
(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date.
76

--------------------------------------------------------------------------------



(c) The Borrower and each other Loan Party shall be in compliance with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.
(d) As certified in the applicable notice of Borrowing, (i) upon the date of
such Borrowing, and (ii) immediately after giving pro forma effect to the making
of such Borrowing, the Cash Balance will not exceed the Cash Balance Borrowing
Limit.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and, (c) and (d) of this Section 4.01.
Section 4.02 Effectiveness. The effectiveness of this Agreement and the
amendment and restatement of the Existing Credit Agreement are subject to the
satisfaction of the following conditions:
(a) On or before the Effective Date, the Administrative Agent shall have
received, on behalf of themselves, the Lenders and the Issuing Banks:
(i) this Agreement, executed by the Borrower, the Lenders and each of the other
parties hereto, and all attached Exhibits and Schedules;
(ii) any Note requested by a Lender pursuant to Section 2.04 payable to such
requesting Lender;
(iii) a favorable written opinion of Simpson Thacher & Bartlett LLP, counsel for
the Borrower, substantially to the effect set forth in Exhibit H, (A) dated as
of the Effective Date, (B) addressed to the Administrative Agent, the Issuing
Banks and the Lenders, and (C) covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and the Borrower
hereby requests such counsel to deliver such opinions;
(iv) a certificate as to the good standing or tax status of each Loan Party as
of a recent date, from the Secretary of State or other relevant Governmental
Authority of the state or jurisdiction of its organization;
(v) a certificate of the Secretary or Assistant Secretary (or such other
corporate officer satisfactory to the Administrative Agent) of each Loan Party
dated the Effective Date and certifying (1) that attached thereto is a true and
complete copy of the organizational documents of each Loan Party as in effect on
the Effective Date and on the date of the resolutions described in clause (2)
below, (2) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or persons performing similar functions) of
such Loan Party authorizing the Transactions to be entered into by such Loan
Party and the execution, delivery and performance of the Loan Documents to which
such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (3) as to the incumbency and
specimen
77

--------------------------------------------------------------------------------



signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party;
(vi) a certificate, dated the Effective Date and signed by a Financial Officer
of the Borrower, certifying (1) compliance with the conditions precedent set
forth in Section 4.01(b) and (c), and (2) based on the Borrower’s projections,
in each case after giving pro forma effect (using the criteria therefor
described in Section 6.04(i)) to the initial Borrowing contemplated hereunder,
the Brazos Acquisition and the other transactions contemplated hereby, that the
Borrower and its Subsidiaries, taken as a whole, will be Solvent;
(vii) the Pledge Agreement duly executed by the parties thereto and (i) all the
outstanding Equity Interests of each Material Subsidiary of the Borrower that is
a Domestic Subsidiary (other than any Domestic Subsidiary that is a subsidiary
of a Foreign Subsidiary) and (ii) 65% of (A) the voting Equity Interests and
100% of the nonvoting Equity Interests (if any) of each Material Subsidiary that
is a first-tier Foreign Subsidiary directly owned by the Borrower or any
Domestic Subsidiary of the Borrower, or (B) the Equity Interests in any
Subsidiary which is a FSCHO, in each case, shall have been duly and validly
pledged thereunder to the Administrative Agent for the ratable benefit of the
Secured Parties, together with certificates representing such shares, if any,
accompanied by instruments of transfer and stock powers endorsed in blank, shall
be in the actual possession of the Administrative Agent, and the delivery of
UCC-1 financing statements necessary to create a valid, legal and perfected
first-priority Lien on the Collateral described therein (subject to any Lien
expressly permitted by Section 6.02);
(viii) the Security Agreement duly executed by the Loan Parties party thereto
and each document (including each financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid, legal and perfected first-priority Lien on the
Collateral (subject to any Lien expressly permitted by Section 6.02) described
in such agreement (which, for the avoidance of doubt, shall exclude any property
or assets the granting of a Lien on which would result in adverse tax
consequences to the Borrower or any Subsidiary);
(ix) the results of a search of the Uniform Commercial Code filings made with
respect to each of the Loan Parties in the state (or other jurisdiction) within
the U.S. in which such person is organized, and the other jurisdictions in which
Uniform Commercial Code filings are to be made or amended pursuant to the
preceding paragraph, together with copies of the financing statements disclosed
by such search, and accompanied by evidence satisfactory to the Administrative
Agent that the Liens indicated in any such financing statement would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated on the Effective Date;
78

--------------------------------------------------------------------------------



(x) the amended and restated engagement letter dated on or about the Effective
Date executed by the Borrower;
(xi) the Guarantee Agreement duly executed by the parties thereto;
(xii) exiting agreements executed by the Exiting Lenders;
(xiii) unless otherwise waived by the Administrative Agent, a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02;
(xiv) true and correct copies of (1) the financial statements described in
Section 3.05 and (2) projections prepared by management of the Borrower of
balance sheets, income and cash flow statements of the Borrower and its
Subsidiaries through December 31, 2021; and
(xv) all documentation and other information that the Administrative Agent, the
Lead Arranger and the Lender shall have requested in order to comply with its
respective obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent such documentation and other information shall have been requested
reasonably in advance of the Effective Date.
(b) On or before the Effective Date, the Administrative Agent and the Lead
Arranger shall have received all Fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document.
(c) As of the Effective Date, no temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or Governmental Authority in connection with any of the
Transactions or other legal restraint or prohibition preventing any of the
Transactions is in effect.
(d) On the Effective Date, and after giving effect to the issuance of the 2018
Notes and any associated repayment of Indebtedness, the Borrower shall not have
Loans outstanding under this Agreement in excess of $150,000,000.
(e) Prior to or contemporaneously with the Effective Date, the Borrower shall
have issued 2018 Notes in an original principal amount of not less than
$200,000,000.
(f) The Borrower shall have consummated the Brazos Acquisition.
79

--------------------------------------------------------------------------------



ARTICLE V


Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Subsidiaries to:
Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and (to the extent the concept is applicable in such
jurisdiction) good standing under the legal requirements of the jurisdiction of
its formation, except as otherwise expressly permitted under Section 6.05,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b) Qualify and remain qualified as a foreign entity in each jurisdiction in
which qualification is necessary in view of its business and operations or the
ownership of its properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(c) Do or cause to be done all things necessary to obtain, preserve, renew,
extend, maintain and keep in full force and effect the rights, privileges,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain and operate such business in substantially the manner in which
it is presently conducted and operated; comply in all material respects with all
applicable laws, rules, regulations, decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
do so could not reasonably be expected to have a Material Adverse Effect; and at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
Section 5.02 Insurance. (a) Maintain insurance with insurance providers that it
reasonably considers to be financially sound (including captive insurance
companies, or through self-insurance), in such amounts, with such deductibles
and covering such risks and liabilities are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower and its Subsidiaries operate.
(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement or name the
Administrative Agent as loss payee as their interests may appear, in form and
substance reasonably satisfactory
80

--------------------------------------------------------------------------------



to the Administrative Agent, which endorsement shall provide that, from and
after the Effective Date, if the insurance carrier shall have received written
notice from the Administrative Agent of the occurrence of an Event of Default,
the insurance carrier shall pay all proceeds otherwise payable to the applicable
Loan Party under such policies directly to the Administrative Agent; deliver
original or certified copies of all such policies to the Administrative Agent;
cause each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ (or
such shorter period as acceptable to the Administrative Agent) prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums), or
(ii) for any other reason upon not less than 30 days’ (or such shorter period as
acceptable to the Administrative Agent) prior written notice thereof by the
insurer to the Administrative Agent; deliver to the Administrative Agent,
evidence of the insurance maintained pursuant to paragraph (a) above; cause all
liability insurance policies maintained by any Loan Party to name the
Administrative Agent as an additional insured.
Section 5.03 Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such obligation Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower or
Subsidiary shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and enforcement of a
Lien.
Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent and, in the case of Section 5.04(f) or (g), the applicable Lender:
(a) within five Business Days after the date in each fiscal year on which the
Borrower is required to file its Annual Report on Form 10-K with the SEC (or
would be required if the Borrower is no longer required to file regular and
periodic reports with the SEC), in each case without giving effect to any
extension thereof, the audited consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and comprehensive income
and cash flows of the Borrower and its Subsidiaries, showing its consolidated
financial condition as of the close of such fiscal year and the results of its
operations and the operations of its consolidated Subsidiaries during such year
and setting forth in each case in comparative form the figures for the previous
fiscal year, audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
(b) within five Business Days after each date in each fiscal year on which the
Borrower is required to file a Quarterly Report on Form 10-Q with the SEC (or
would be
81

--------------------------------------------------------------------------------



required if the Borrower is no longer required to file regular and periodic
reports with the SEC), in each case without giving effect to any extension
thereof, the unaudited consolidated balance sheets and related condensed
statements of operations and cash flows of the Borrower and its Subsidiaries,
showing its consolidated financial condition as of the close of such fiscal
quarter and the results of its operations and the operations of its consolidated
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in each case in comparative form the figures for
the corresponding period in the previous fiscal year, all certified by one of
its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate in the form of Exhibit I (a “Compliance
Certificate”) of a Financial Officer (i) certifying that no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
detail reasonably satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in Sections 6.10, 6.11 and 6.12;
(d) promptly upon receipt thereof, copies of any audit or other reports
delivered to the board of directors of the Borrower (or the audit committee of
such board) by an independent registered public accounting firm in connection
with such firm’s audit of the consolidated financial statements of the Borrower
if such reports identify material weaknesses in internal controls over financial
reporting of the Borrower;
(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than filings
under Section 16 of the Securities Exchange Act of 1934) filed by the Borrower
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be, and all press
releases;
(f) promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and the Beneficial
Ownership Regulation;
(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.;
(h) on or prior to June 30, 2020, (i) the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries, showing its consolidated financial
condition as of May 31, 2020 certified by one of its Financial Officers as
fairly presenting in all material respects the financial condition of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnote, and (ii) a
82

--------------------------------------------------------------------------------



Borrowing Base Certificate calculating the Borrowing Base based on the monthly
balance sheet delivered concurrently therewith;
(i) as soon as available and in any event not later than 30 days after each
calendar month end (commencing with June 30, 2020 and continuing through and
including the calendar month end that occurs immediately prior to the delivery
of the quarterly financial statements for the fiscal quarter ending March 31,
2021 as required under Section 5.04(b) above), (i) the monthly unaudited
consolidated balance sheet of the Borrower and its Subsidiaries, showing its
consolidated financial condition as of such calendar month end certified by one
of its Financial Officers as fairly presenting in all material respects the
financial condition on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnote, and (ii) a
Borrowing Base Certificate certified by one of its Financial Officers
calculating the Borrowing Base based on the monthly balance sheet delivered
concurrently therewith; and
(j) if the Cash Balance as of the last Business Day of any calendar week is
greater than the Cash Balance Sweep Limit (or if otherwise requested by the
Administrative Agent), a report by the immediately following Cash Balance Sweep
Date setting forth the calculation of the Cash Balance as of such last Business
Day of the subject calendar week and certified by a Financial Officer of the
Borrower.
Documents required to be delivered pursuant this Section 5.04 may be delivered
electronically and, in the case of Sections 5.04(a), (b) or (e) shall be deemed
to have been delivered if such documents, or one or more annual, quarterly or
other reports or filings containing such documents (including, in the case of
certifications required pursuant to Section 5.04(b), the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), (i) shall have been posted or provided a link to on
the Borrower’s website on the Internet at www.oilstatesintl.com, (ii) shall be
available on the website of the SEC at http://www.sec.gov or (iii) shall have
been posted on the Borrower’s behalf on SyndTrak or another website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). No Administrative Agent shall have an obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”).
Section 5.05 Litigation and Other Notices. Upon obtaining knowledge thereof,
furnish to the Administrative Agent prompt written notice of each of the
following:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
83

--------------------------------------------------------------------------------



(b) the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
such events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(d) a copy of any form of written notice, summons, material correspondence or
citation received from any Governmental Authority or any other person, (i)
concerning material violations or alleged violations of Environmental Laws,
which seeks or threatens to impose liability on the Borrower or its Subsidiaries
therefor, (ii) alleging liability for any material action or omission on the
part of the Borrower or any of its Subsidiaries in connection with any Release
of Hazardous Material, (iii) providing any written notice of potential
responsibility or liability under any Environmental Law, or (iv) concerning the
filing of a Lien other than a Permitted Lien upon, against or in connection with
the Borrower or any of its Subsidiaries, or any of their leased or owned
material property, wherever located, in each of cases (i) through (iv) that,
individually or in the aggregate, could reasonably be expected to result in a
liability (to the extent not covered by insurance) of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding $25,000,000; or
(e) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.; and
(f) any completion of an Asset Sale under Section 6.05(b) or Section 6.05(c) and
any receipt of Net Cash Proceeds of any such Asset Sale.
Section 5.06 Information Regarding Collateral. Furnish to the Administrative
Agent prompt (and in any event within 30 days) written notice (a) of any change
in the legal name, corporate structure, jurisdiction of organization or
formation or organizational identification number within thirty (30) days after
the occurrence thereof; and (b) if any material portion of the Collateral is
expropriated, damaged or destroyed.
Section 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the properties of the Borrower or any Subsidiary and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any Subsidiary with the officers thereof and
independent accountants therefor, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the applicable Loan Party or
Subsidiary; provided that the Loan Parties shall be responsible for such
expenses not more than one (1) time per year unless an Event of Default has
occurred and is continuing, in which case the Loan Parties shall be responsible
for all such expenses.
84

--------------------------------------------------------------------------------



Section 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit and use the proceeds thereof only for the purposes
set forth in Section 3.13 and not in violation of Section 3.11 or 3.23. The
Borrower will not, directly or indirectly, use the proceeds of the Loans or
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person, (i) for the purpose of
funding any activities or business of or with any person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any person (including any person participating in the
Loans or Letters of Credit).
Section 5.09 Further Assurances. At its sole cost and expense, (a) execute any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements) that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents.
(b) Cause any subsequently acquired or organized Domestic Subsidiary that is a
Material Subsidiary or any Domestic Subsidiary that was not a Material
Subsidiary that subsequently becomes a Material Subsidiary, to execute a
supplement making it a party to the Guarantee Agreement and each applicable
Security Document in favor of the Administrative Agent, in each case within
thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent) after such acquisition, organization or change in status.
(c) From time to time, promptly secure the Obligations by pledging or creating,
or causing to be pledged or created, perfected security interests with respect
to such of their respective personal property located within the United States
as the Administrative Agent shall designate (it being understood that it is the
intent of the parties that the Obligations of the Borrower shall be secured by
substantially all the material personal property of the Borrower and the
Guarantors located in the United States (including 100% of the Equity Interests
of Material Subsidiaries that are Domestic Subsidiaries, but excluding any
voting Equity Interests in excess of 65% of each class of such voting Equity
Interests in (i) Material Subsidiaries that are first-tier Foreign Subsidiaries
and that are directly owned by the Borrower or any Domestic Subsidiary thereof
or (ii) any FSHCO). Such security interests and Liens will be created under the
Security Documents and other security agreements, instruments and documents in
form and substance reasonably satisfactory to the Administrative Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section. The Borrower agrees to provide such evidence as the Administrative
Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien. Notwithstanding the foregoing, the parties
agree that (i) recordings in the United States Patent and Trademark Office and
the United States Copyright Office will not be required with respect to
registered trademarks, trademark applications and copyrights of any Loan Party
and (ii) the collateral for the Facilities shall exclude any property or assets
the granting of a Lien on which would result in adverse federal income tax
consequences to the Borrower or any Subsidiary.
85

--------------------------------------------------------------------------------



Section 5.10 Field Exams. During the Financial Covenant Suspension Period,
permit the Administrative Agent to, at any reasonable time and upon reasonable
prior notice, perform one Field Exam per calendar year at the Borrower’s sole
cost and expense.


ARTICLE VI


Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, nor will it cause or permit
any of its Subsidiaries to:
Section 6.01 Indebtedness. On or after the Effective Date, incur, create, assume
or permit to exist any Indebtedness, except:
(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms not less favorable to the Lenders and the original
obligors in respect of such Indebtedness remain the only obligors thereon;
(b) Indebtedness created hereunder and under the other Loan Documents;
(c) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Sections 6.04(a), (f), (k), (l) and (m);
(d) Indebtedness under bid bonds, labor and materials payment bonds, performance
bonds and similar bonds or bank guarantees or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
(e) unsecured Indebtedness of the Borrower and Guarantees thereof by the
Guarantors (including Convertible Indebtedness); provided that:
(i)  as of the date of incurrence, the Borrower would be in compliance with the
covenants set forth in Sections 6.10, 6.11 and 6.12 as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements required by Section 5.04(a) or
5.04(b) have been delivered or for which comparable financial statements have
been filed with the SEC (and if such Indebtedness is incurred after the delivery
of the financial statements for September 30, 2020 but prior to the delivery of
financial statements for the fiscal quarter ending March 31, 20182021, the
Borrower would be in pro forma compliance with the covenants set forth in
Sections 6.10, 6.11 and 6.12 for the applicable fiscal quarter ending March 31,
2018 as if such ratios were then applicablecovenants did apply), after giving
pro forma
86

--------------------------------------------------------------------------------



effect (using the criteria therefor described in Section 6.04(i)) to such
transaction as if such transaction had occurred as of the first day of such
period; and
(ii)  the terms of such Indebtedness shall not contain or otherwise impose (A)
any representations, warranties, covenants, conditions, mandatory prepayments,
events of default, remedies or other provisions that (1) are not usual and
customary with respect to such type of Indebtedness given the then prevailing
market conditions, or (2) are materially more restrictive or burdensome than the
terms and provisions set forth in this Agreement; provided that, the inclusion
of any covenant that is usual and customary with respect to such type of
Indebtedness given the then prevailing market conditions and that is not found
in this Agreement shall not be deemed to be more restrictive for purposes of
this sub-clause (A)(2), (B) any scheduled amortization or other scheduled
requirement to purchase, redeem, retire, tender, defease, or establish a sinking
fund other than (i) scheduled amortization of no more than 1.0% of the initial
aggregate principal amount of such Indebtedness per annum to the extent such
amortization is customary for such type of Indebtedness, and (ii) at scheduled
maturity date, or (C) a scheduled maturity date that is earlier than 91 days
after the Maturity Date in effect at the time such Indebtedness is incurred;
(iii) no Default or Event of Default exists on the date of incurrence of such
Indebtedness or will occur immediately after, and as a result of, the issuance
of such Indebtedness and any concurrent repayment of Indebtedness with the
proceeds of such incurrence; and
(iv) no Person shall be obligated with respect thereto other than a Loan Party;
(f) secured Indebtedness of the Borrower and Guarantees thereof by the
Guarantors not otherwise permitted under this Section 6.01; provided that, as of
the date of incurrence, (i) the Liens securing such Debt are permitted under
Section 6.02(m) and (ii) the Borrower would be in compliance with the covenants
set forth in Sections 6.10, 6.11 and 6.12 as of the most recently completed
period of four consecutive fiscal quarters ending prior to such transaction for
which the financial statements required by Section 5.04(a) or 5.04(b) have been
delivered or for which comparable financial statements have been filed with the
SEC (and if such Indebtedness is incurred prior to the delivery of financial
statements for the fiscal quarter ending March 31, 2018, the Borrower would be
in pro forma compliance with the covenants set forth in Sections 6.10, 6.11 and
6.12 for the fiscal quarter ending March 31, 2018 as if such ratios were then
applicable), after giving pro forma effect (using the criteria therefor
described in Section 6.04(i)) to such transaction as if such transaction had
occurred as of the first day of such period; and
(g) Indebtedness of the Domestic Subsidiaries and guaranties thereunder by the
Borrower in an aggregate principal amount (together with the outstanding
principal amount of Indebtedness of Foreign Subsidiaries and FSHCOs permitted
under clause (h)) not to exceed when incurred 10% of the Borrower’s Consolidated
Net Worth calculated as of the most recent fiscal quarter for which financial
statements are available;
(h) Indebtedness of the Borrower’s Foreign Subsidiaries and FSHCOs in an
aggregate principal amount not to exceed when incurred the greater of (i)
$75,000,000 and (ii) 7.5% of the
87

--------------------------------------------------------------------------------



Borrower’s Consolidated Net Worth calculated as of the most recent fiscal
quarter for which financial statements are available;
(i) the 2018 Notes; and
(j) to the extent constituting Indebtedness, the Borrower may enter into Hedging
Agreements that would be permitted by Section 6.13 and Permitted Bond Hedge
Transactions relating to Convertible Indebtedness permitted under this
Agreement.
Section 6.02 Liens. On or after the Effective Date, create, incur, assume or
permit to exist any Lien on any property or assets (including stock or other
securities of any person, including any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except (collectively, the “Permitted Liens”):
(a) Liens existing on the Effective Date and set forth in Schedule 6.02;
provided that such Liens shall secure only those obligations which they secure
on the date hereof and extensions, renewals and replacements thereof permitted
hereunder;
(b) any Lien created under the Loan Documents;
(c) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;
(e) Liens (other than any Lien imposed by ERISA), pledges and deposits made in
the ordinary course of business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;
(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (including Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;
(h) Liens arising out of judgments or awards in respect of which the Borrower or
any of the Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $10,000,000
at any time outstanding;
88

--------------------------------------------------------------------------------



(i) [Reserved];
(j) [Reserved];
(k) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 90% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;
(l) [Reserved]; and
(m) Liens securing Indebtedness and not otherwise permitted under this Section
6.02; provided, that (i) during the Financial Covenant Suspension Period, the
aggregate principal amount of all Debt secured by such Liens does not exceed
$5,000,000 and (ii) at all other times, the aggregate principal amount of all
Debt secured by such Liens does not exceed 7.5% of the Borrower’s Consolidated
Net Worth calculated on the date of incurrence as of the most recent fiscal
quarter for which financial statements are available; provided, further, that no
Lien permitted under this clause (m) shall extend to or cover any Collateral.
Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless the Indebtedness or Liens arising
therefrom, if any, are permitted by Section 6.01 and 6.02, respectively.
Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (referred to herein as an
“Investment”), except:
(a) Investments of the Borrower and its Subsidiaries in existence on the
Effective Date and set forth on Schedule 6.04;
(b) Permitted Investments;
(c) accounts receivable owing to the Borrower or any of the Subsidiaries arising
from sales of inventory or the provision of services in the ordinary course of
business;
(d) advances to directors, officers and employees of the Borrower or any of the
Subsidiaries to meet expenses incurred by such directors, officers and employees
in the ordinary course of business, in an aggregate amount not to exceed
$5,000,000 at any time outstanding;
89

--------------------------------------------------------------------------------



(e) securities of any customer of the Borrower or any Subsidiary received in
lieu of cash payment, if the Borrower reasonably deems such customer to be in a
reorganization or unable to make a timely cash payment on Indebtedness of such
customer owing to it, provided that the Borrower or such Subsidiary, as the case
may be, has paid no new consideration (other than forgiveness of Indebtedness)
therefor;
(f) Investments of a Loan Party in or to another Loan Party;
(g) [Reserved];
(h) the Borrower may enter into Hedging Agreements to the extent permitted by
Section 6.13;
(i) prior to and after the Financial Covenant Suspension Period, the Borrower
and its Subsidiaries may acquire all or substantially all the assets of a person
or line of business of such person, or Equity Interests of a person that would
become a wholly owned Subsidiary (in each case referred to herein as the
“Acquired Entity”); provided that at the time of such transaction:
(i) both before and after giving effect thereto, no Event of Default or Default
shall have occurred and be continuing;
(ii) the Borrower would be in compliance with the covenants set forth in
Sections 6.10, 6.11 and 6.12 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements required by Section 5.04(a) or 5.04(b) have been delivered
or for which comparable financial statements have been filed with the SEC (and
if such Investment were made prior to the delivery of financial statements for
the fiscal quarter ending March 31, 2018, the Borrower would be in pro forma
compliance with the covenants set forth in Sections 6.10, 6.11 and 6.12 for the
fiscal quarter ending March 31, 2018 as if such ratios were then applicable ),
after giving pro forma effect to such transaction and to any other event
occurring during or after such period as to which pro forma recalculation is
appropriate (including any Asset Sale and any other transaction described in
this Section 6.04(i) occurring during or after such period) as if such
transaction had occurred as of the first day of such period; provided that the
requirement in this clause (ii) shall not apply to the Project F Acquisition;
(iii) if the Acquired Entity is a foreign Person, such acquisition is within the
limitations of Section 6.04(m) or Section 6.04(n); and
(iv) after giving effect to such acquisition, there must be at least $25,000,000
of the Total Commitment unused and available;
provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(i) shall (A) include only those adjustments that would be
permitted or required by Regulation S-X under the Securities Act of 1933, as
amended and (B) be certified to by a Financial Officer as having been prepared
in good faith based upon reasonable assumptions;
(j) Investments consisting of non-cash proceeds of Asset Sales;
90

--------------------------------------------------------------------------------



(k) [Reserved];
(k) during the Financial Covenant Suspension Period, the Borrower and its
Subsidiaries may acquire all or substantially all the assets of a person or line
of business of such person, or Equity Interests of a person that would become a
wholly owned Subsidiary (in each case referred to herein as the “Acquired
Entity”); provided, that at the time of such transaction:
(i) both before and after giving effect thereto, no Event of Default or Default
shall have occurred and be continuing;
(ii) if the Acquired Entity is a foreign Person, such acquisition is within the
limitations of Section 6.04(m);
(iii) the aggregate amount of consideration of all acquisitions under this
Section 6.04(k) shall not exceed $25,000,000; and
(iv) after giving effect to such acquisition, there must be at least $50,000,000
of the Financial Covenant Suspension Borrowing Limit unused and available;
provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(k) shall be certified to by a Financial Officer as having
been prepared in good faith based upon reasonable assumptions;
(l) Investments by a Subsidiary that is not a Loan Party in or to a Loan Party;
and
(m) other Investments, without duplication, in an aggregate amount (valued at
cost or outstanding principal amount, as the case may be) not greater than (i)
during the Financial Covenant Suspension Period, $10,000,000 and (ii) at all
other times, 15% of the Borrower’s Consolidated Net Worth calculated on the date
of such Investment as of the most recent fiscal quarter for which financial
statements are available; provided, that, no Investment in or acquisition of any
Foreign Subsidiary or FSHCO and otherwise permitted under this Section 6.04(nm)
shall be made after the Effective Date if as of the date such Investment is made
hereunder: (x) a Default under Section 7.01(b), (c), (g) or (h) or Event of
Default exists or would immediately result therefrom, or (y) immediately after
giving effect to each such Investment or acquisition, Liquidity is less than
$50,000,000.
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. (a)
(a)  Merge, amalgamate or consolidate with or into any other person, or permit
any other person to merge, amalgamate or consolidate with or into it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) as part of any Asset Sale all or substantially all of the assets
of a Loan Party (whether now owned or hereafter acquired) or less than all or
substantially all of the Equity Interests of any Loan Party (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that
(aA) the Borrower may merge, amalgamate or consolidate with any person provided
that (i) no Change in Control occurs, (ii) immediately after giving effect to
any such proposed transaction, no Default or Event of Default would exist, and
(iii) the Borrower is the surviving entity, (bB) the Borrower may merge or
amalgamate with any of its wholly owned Subsidiaries, provided that immediately
after
91

--------------------------------------------------------------------------------



giving effect to any such proposed transaction no Default would exist and the
Borrower is the surviving entity, (cC) any Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary (or, in order to consummate a
Permitted Acquisition, any other person) in a transaction in which the surviving
entity is a wholly owned Subsidiary and (except in the case of Permitted
Acquisitions) no person other than the Borrower or a wholly owned Subsidiary
receives any consideration, provided that (i) the requirements of Section
6.04(i) are met with respect to such merger described in this clause (cC) and
(ii) if any such merger described in this clause (cC) shall involve a Loan
Party, the surviving entity of such merger shall be or become a Loan Party and
(dD) any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.
(b) During the Financial Covenant Suspension Period, engage in any Asset Sale
not otherwise permitted under paragraph (a) above unless (i) such consideration
is at least equal to the fair market value of the assets being sold,
transferred, leased or disposed of, (ii) the aggregate fair market value of all
assets sold, transferred, leased or disposed of pursuant to this paragraph (b)
shall not exceed $50,000,000, (iii) at least 75% of such consideration shall
consist of cash or cash equivalents, (iv) after giving effect to such
transaction, there must be at least $50,000,000 of the Financial Covenant
Suspension Borrowing Limit unused and available, and (v) the Commitments are
reduced as provided in Section 2.09(c).
(c) (b) EngagePrior to and after the Financial Covenant Suspension Period,
engage in any Asset Sale not otherwise permitted under paragraph (a) above
unless (i) such consideration is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of, (ii) the aggregate fair
market value of all assets sold, transferred, leased or disposed of pursuant to
this paragraph (c) and paragraph (b) above, after the Effective Date shall not
exceed 15% of Consolidated Net Worth calculated on the date of incurrence as of
the most recent fiscal quarter for which financial statements are available in
the aggregate, and (iii) at least 75% of such consideration shall consist of
cash or cash equivalents.
Section 6.06 Restricted Payments; Restrictive Agreements. (a)
(a)  Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) (i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders of a given class,;
(ii) (ii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may repurchase its Equity
Interests owned by employees of the Borrower or the Subsidiaries or make
payments to employees of the Borrower or the Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans or in connection with the death or disability of such
employees in an aggregate amount not to exceed $10,000,000 in any fiscal year,;
92

--------------------------------------------------------------------------------



(iii) (iii) with respect to Convertible Indebtedness that is permitted under
this Agreement, (A) the Borrower may issue or otherwise deliver shares of its
common stock and make cash payments in connection with any conversion of
Convertible Indebtedness from and after the Effective Date, provided that,
subject to proviso at the end of this Section 6.06(a)(iii), such cash payments
(excluding any cash payments in lieu of issuing any fractional shares of common
stock) are in an aggregate amount not exceeding the sum of (x) the principal
amount of such Convertible Indebtedness plus (y) any payments received by the
Borrower or any of its Subsidiaries pursuant to the exercise, settlement or
termination of any related Permitted Bond Hedge Transaction, (B) the Borrower
may make any payments in connection with a Permitted Bond Hedge Transaction and
the settlement of any related Permitted Warrant Transaction by (x) delivery of
shares of the Borrower’s common stock upon settlement thereof, or (y) payment of
an early termination amount thereof in common stock upon any early termination
thereof and (C) the Borrower may make payments of interest on such Convertible
Indebtedness in accordance with its terms, and; provided further that,
notwithstanding the foregoing, during the Financial Covenant Suspension Period,
the aggregate of cash payments permitted under clause (A) above shall be limited
to any payments received by the Borrower or any of its Subsidiaries pursuant to
the exercise, settlement or termination of any related Permitted Bond Hedge
Transaction and, for the avoidance of doubt, cash payments in lieu of issuing
any fractional shares of common stock;
(iv) (iv)prior to the Omnibus Amendment Effective Date and after the Financial
Covenant Suspension Period, so long as (A) no Event of Default or Default shall
have occurred and be continuing or result therefrom, (B) at least $25,000,000 of
the Total Commitment is unused and available after giving effect to such
Restricted Payment, and (C) the Borrower would be in compliance with the
covenants set forth in Sections 6.10, 6.11 and 6.12 (as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements required by Section 5.04(a) or
5.04(b) have been delivered or for which comparable financial statements have
been filed with the SEC (and if such Restricted Payment is incurred prior to the
delivery of financial statements for the fiscal quarter ending March 31, 2018,
the Borrower would be in pro forma compliance with the covenants set forth in
Sections 6.10, 6.11 and 6.12 for the fiscal quarter ending March 31, 2018 as if
such ratios were then applicable), after giving pro forma effect (using the
criteria therefor described in Section 6.04(i)) to such transaction and to any
other event occurring during or after such period as to which pro forma
recalculation is appropriate as if such transaction had occurred as of the first
day of such period), the Borrower may make Restricted Payments in any amount.;
and
(v) from and after the Omnibus Amendment Effective Date and until the Financial
Covenant Suspension Period ends, so long as (A) no Event of Default or Default
shall have occurred and be continuing or result therefrom, (B) at least
$25,000,000 of the Financial Covenant Suspension Borrowing Limit is unused and
available after giving effect to such Restricted Payment, and (C) the Senior
Leverage Ratio (as of the most recently completed period of four consecutive
fiscal quarters ending prior to such transaction for which the financial
statements required by Section 5.04(a) or 5.04(b) have been delivered or for
which comparable financial statements have been filed
93

--------------------------------------------------------------------------------



with the SEC as if such ratios were then applicable) shall be no greater than
2.25 to 1.00 after giving pro forma effect (using the criteria therefor
described in Section 6.04(i)) to such transaction and to any other event
occurring during or after such period as to which pro forma recalculation is
appropriate as if such transaction had occurred as of the first day of such
period), the Borrower may make Restricted Payments in an aggregate amount under
this clause (v) not to exceed $10,000,000.
(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Administrative Agent or any successor
thereto hereunder or under any agreement that replaces or refinances this
Agreement, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (E) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
Section 6.07 Transactions with Affiliates. Except for transactions by or among
Loan Parties and transactions expressly permitted under this Agreement, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that the Borrower or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties.
Section 6.08 Business of the Borrower and Subsidiaries. Engage at any time in
any business or business activity other than providing products and services to
the energy industry and business activities reasonably incidental thereto.
Section 6.09 Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries is outstanding, if the effect of such
waiver, supplement, modification, amendment, termination or release would
increase the interest rate thereon, shorten the final maturity or the average
life thereof or cause an Event of Default.
94

--------------------------------------------------------------------------------



(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Subject Indebtedness, except (i) as to
Convertible Indebtedness, to the extent the Borrower could make a Restricted
Payment pursuant to Section 6.06(a)(iii), (iii) as to other Subject
Indebtedness, to the extent the Borrower could make a Restricted Payment
pursuant to Section 6.06(a)(iv), and (ii) to the extent any such Subject
Indebtedness is repaid with the proceeds of a refinancing of such Indebtedness
permitted under Section 6.01(a) or Section 6.01(e).
Section 6.10 Interest Coverage Ratio. Permit the Interest Coverage Ratio on the
last day of any fiscal quarter of the Borrower, commencing with the fiscal
quarter ending on March 31, 2018, to be less than 3.0 to 1.0.; provided however,
this covenant shall not apply for any of the fiscal quarters ending September
30, 2020 and December 31, 2020 so long as the aggregate Revolving Credit
Exposure does not exceed the Financial Covenant Suspension Borrowing Limit at
any time during such fiscal quarter.
Section 6.11 Maximum Total Net Leverage Ratio. Permit the Leverage Ratio on the
last day of any fiscal quarter of the Borrower to be greater than: (a) 4.0 to
1.0 for the fiscal quarters ending March 31, 2018, June 30, 2018, September 30,
2018 and December 31, 2018, and (b) 3.75 to 1.0 for each fiscal quarter ending
on or after March 31, 2019.; provided however, this covenant shall not apply for
any of the fiscal quarters ending September 30, 2020 and December 31, 2020 so
long as the aggregate Revolving Credit Exposure does not exceed the Financial
Covenant Suspension Borrowing Limit at any time during such fiscal quarter.
Section 6.12 Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio on
the last day of any fiscal quarter of the Borrower, commencing with the fiscal
quarter ending on March 31, 2018, to be greater than 2.25 to 1.0.; provided
however, this covenant shall not apply for any of the fiscal quarters ending
September 30, 2020 and December 31, 2020 so long as the aggregate Revolving
Credit Exposure does not exceed the Financial Covenant Suspension Borrowing
Limit at any time during such fiscal quarter.
Section 6.13 Hedging Agreements. Enter into any Hedging Agreement, other than
(a) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities, and (b) Permitted
Bond Hedge Transactions related to Convertible Indebtedness permitted under this
Agreement.
95

--------------------------------------------------------------------------------



ARTICLE VII


Events of Default
Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
provided that to the extent that any representation or warranty is qualified as
to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall prove to be incorrect in any respect when made
or deemed to be made;
(b) default shall be made in the payment in the applicable currency of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
(c) default shall be made in the payment in the applicable currency of any
interest on any Loan or any Fee or L/C Disbursement or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;
(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in (i)
Section 5.01(a), 5.05(a), 5.08, or in Article VI or (ii) Section 5.04(h) or
5.04(i), and in the case of this clause (ii), such default shall continue
unremedied for a period of five days;
(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in Section 7.01(b), (c) or (d)) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent or any Lender to the Borrower
or (ii) any Responsible Officer of the Borrower obtains actual knowledge
thereof;
(f) (i) the Borrower or any Material Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or (y) Convertible Indebtedness as a result of such
Convertible
96

--------------------------------------------------------------------------------



Indebtedness being converted or becoming convertible at the option of the
holder(s) thereof (whether as a result of the satisfaction of any condition, the
passage of time or otherwise);
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under any
Insolvency Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Material Subsidiary or (iii) the winding-up or liquidation of the
Borrower or any Material Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under any Insolvency Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
(i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by insurance) shall be rendered
against the Borrower or any Material Subsidiary thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $25,000,000;
(k) any Guarantee under any Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any Loan
Party shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Loan Party
in accordance with the terms of the Loan Documents);
(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby having an estimated market
value in excess of $2,500,000, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates representing securities pledged under the
Pledge Agreement; or
97

--------------------------------------------------------------------------------



(m) there shall have occurred a Change in Control.
Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.01(g) or (h)) shall have occurred
and be continuing, then, and in any such event:
(a) the Administrative Agent (i) shall at the request, or may, with the consent,
of the Required Lenders, by notice to the Borrower, declare the Commitments and
the obligation of each Lender and the Issuing Banks to make extensions of credit
hereunder, including making Loans and issuing Letters of Credit, to be
terminated, whereupon the same shall forthwith terminate, and/or (ii) shall at
the request, or may, with the consent, of the Required Lenders, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;
(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Required Lenders, Cash Collateralize the Letters of
Credit in accordance with Section 2.21(k); and
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.
Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(g) or (h) shall occur:
(a) (i) the Commitment and the obligation of each Lender and the Issuing Bank to
make extensions of credit hereunder, including making Loans and issuing Letters
of Credit, shall terminate, and (ii) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
(b) the Borrower shall Cash Collateralize the Letters of Credit in accordance
with Section 2.21(k); and
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.
98

--------------------------------------------------------------------------------



Section 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Banks and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
Section 7.05 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Document or any other agreement with any
Loan Party which secures any of the Obligations, shall be applied in the
following order:
(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable out-of-pocket expenses
and indemnities, in each case for which the Administrative Agent or any Secured
Party is to be reimbursed pursuant to this Agreement or any other Loan Document
and that are then due and payable;
(b) Second, to the ratable payment of accrued but unpaid Fees, Commitment Fees,
and Issuing Bank Fees owing to the Issuing Banks and the Lenders in respect of
the Loans and Letters of Credit under this Agreement;
(c) Third, to the ratable payment of accrued but unpaid interest on the Loans
and any unpaid L/C Disbursements, the L/C Participation Fees and the Issuing
Bank Fees then due and payable under this Agreement;
(d) Fourth, to the ratable payment of all outstanding principal of the Loans,
L/C Disbursements, any Banking Services Obligations owing to any Lender or
Affiliate thereof, all obligations of the Borrower or its Subsidiaries owing to
any Lender or Affiliate thereof party to any Hedging Agreement according to the
unpaid termination amounts thereof, if any, then due and payable and to Cash
Collateralize the L/C Exposure in accordance with Section 2.21(i) or 2.21(i);
(e) Fifth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and Letters of
Credit and which are owing to the Administrative Agent, the Issuing Banks and
the Lenders;
(f) Sixth, to the ratable payment of any other outstanding Obligations then due
and payable; and
(g) Seventh, any excess after payment in full of all Obligations shall be paid
to the Borrower or any other Loan Party as appropriate or to such other person
who may be lawfully entitled to receive such excess.
Notwithstanding the foregoing, (i) Obligations arising under Hedging Agreements
or Banking Services with a Lender or an Affiliate thereof shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together
99

--------------------------------------------------------------------------------



with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Lender, and (ii) payments and collections received
by the Administrative Agent from any Loan Party that is not a Qualified ECP
Guarantor (and any proceeds received in respect of such Loan Party’s Collateral
(as defined in the Security Agreement)) shall not be applied to Excluded Swap
Obligations with respect to any Loan Party, provided, however, that the
Administrative Agent shall make such adjustments as it determines are
appropriate with respect to payments and collections received from the other
Loan Parties (or proceeds received in respect of such other Loan Parties’
Collateral) to preserve, as nearly as possible, the allocation to Obligations
otherwise set forth above in this Section 7.05 (assuming that, solely for
purposes of such adjustments, the Obligations incudes Excluded Swap
Obligations), and provided, further, that for purposes of this Section 7.05, the
“principal amount” of the obligations in respect of Hedging Agreements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Agreements were
terminated at such time.
ARTICLE VIII


The Administrative Agent,
the Issuing Banks and the Swing Line Lenders
Section 8.01 Appointment and Authority. Each of the Lenders, the Swing Line
Lenders and the Issuing Banks hereby irrevocably appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents. Each of the Lenders, the Swing Line Lenders and the Issuing Banks
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions. Each
of the Secured Parties hereby acknowledges and confirms their agreement that the
Administrative Agent is subject to certain Security Documents as trustee for and
on behalf of the Lenders or the terms of the declaration of trust and other
terms and conditions set forth in the applicable Security Documents.
Section 8.02 Rights as a Lender. The person serving as the Administrative Agent
or an Issuing Bank or a Swing Line Lender hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, an Issuing Bank or a Swing
Line Lender and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the person serving
as the Administrative Agent, an Issuing Bank or a Swing Line Lender hereunder in
its individual capacity. Such person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent, an Issuing Bank or a Swing Line Lender hereunder and
without any duty to account therefor to the Lenders.
100

--------------------------------------------------------------------------------



Section 8.03 Exculpatory Provisions. None of the Administrative Agent, Issuing
Banks or the Swing Line Lenders shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, neither the Administrative Agent nor
any Issuing Bank:
(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative
Agent, such Issuing Bank or Swing Line Lender is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative, such Issuing Bank or Swing Line
Lender shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent, such Issuing Bank
or Swing Line Lender to liability or that is contrary to any Loan Document or
legal requirement; and
(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates or
Subsidiaries that is communicated to or obtained by the person serving as the
Administrative Agent, Issuing Bank, Swing Line Lender or any of their respective
Affiliates in any capacity.
None of the Administrative Agent or the Issuing Banks shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Issuing Bank shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
9.08) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment. None of the Administrative Agent, the Issuing Banks and the Swing Line
Lenders shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent, such Issuing Bank
or Swing Line Lender by the Borrower, a Loan Party, a Lender or an Issuing Bank.
None of the Administrative Agent, Issuing Banks or the Swing Line Lenders shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, such
Issuing Bank or Swing Line Lender or satisfaction of any condition that
expressly refers to the matters described therein
101

--------------------------------------------------------------------------------



being acceptable or satisfactory to the Administrative Agent, such Issuing Bank
or Swing Line Lender.
Section 8.04 Reliance by the Administrative Agent, the Issuing Banks and the
Swing Line Lenders. Each of the Administrative Agent, Issuing Banks and the
Swing Line Lenders shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each of the Administrative Agent, the Issuing Banks and the Swing
Line Lenders also may rely upon any statement made to it orally or by telephone
and believed by it to have been made by the proper person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent, Issuing Bank or Swing Line Lender may consult with legal counsel (who may
be counsel for a Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by it.
The Administrative Agent and any of its sub-agents may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
Section 8.06 Resignation of the Administrative Agent or a Swing Line Lender.
(a) The Administrative Agent may resign at any time by giving prior written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign. Upon any such
resignation, the Required Lenders shall have the right to appoint, on behalf of
the Borrower and the Lenders, a successor Administrative Agent, which shall be a
financial institution with an office in New York City. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Required Lenders may perform all the duties of the Administrative
Agent hereunder and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the
102

--------------------------------------------------------------------------------



Required Lenders until such successor Administrative Agent shall have been
appointed as provided herein. No successor Administrative Agent shall be deemed
to be appointed hereunder until such successor Administrative Agent has accepted
the appointment or, in the case of a successor Administrative Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Security Documents, and such
other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may reasonably request, in order to continue the perfection of
the Liens granted or purported to be granted by the Security Documents. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of the Administrative Agent, the resigning Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of the Administrative
Agent, the provisions of this Article VIII shall continue in effect for the
benefit of the Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents.
(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
Section 8.07 Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments.
(a) Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. In this regard, each party hereto acknowledges
that Bracewell LLP is acting in this transaction as special counsel to the
Administrative Agent only. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
103

--------------------------------------------------------------------------------



(b) Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Loan on the Effective Date to have consented to,
approved or accepted each Loan Document and each other document or other matter
referred to in Section 4.01 or 4.02 required to be consented to or approved by
or acceptable or satisfactory to the Administrative Agent, the Lead Arranger or
the Lenders and to have been satisfied with the satisfaction of all other
conditions precedent required to be satisfied under Section 4.01 or 4.02.
Section 8.08 Indemnification. The Lenders severally agree to indemnify upon
demand the Administrative Agent, the Issuing Banks, the Swing Line Lenders and
each Related Party of any of the foregoing (to the extent not reimbursed by the
Loan Parties), according to their respective ratable shares, and hold harmless
such Indemnitee from and against any and all Indemnified Liabilities in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of any Related Party; provided, however, that no Lender shall be
liable for (a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided further, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent, the Issuing Banks, the Swing Line Lenders and each Related
Party promptly upon demand for its ratable share of any out-of-pocket expenses
(including all fees, expenses and disbursements of any law firm or other
external counsel) incurred by the Administrative Agent, an Issuing Bank or a
Swing Line Lender in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document, to
the extent that the Administrative Agent, such Issuing Bank or Swing Line Lender
is not reimbursed for such by the Loan Parties. The undertaking in this Section
shall survive termination of the Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent, such Issuing Bank
or Swing Line Lender.
Section 8.09 Collateral and Guaranty Matters.
(a) Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) acknowledges and agrees that the Administrative Agent has entered
into the Security Documents on behalf of itself and the Secured Parties, and the
Secured Parties hereby agree to be bound by the terms of such Security
Documents, acknowledge receipt of copies of such Security Documents and consent
to the rights, powers, remedies, indemnities and exculpations given to the
Administrative Agent thereunder. All rights, powers and remedies available to
the Administrative Agent and the Secured Parties with respect to the Collateral,
or otherwise pursuant to the Security Documents, shall be subject to the
provisions of such Security Documents.
104

--------------------------------------------------------------------------------



(b) Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) hereby authorizes the Administrative Agent, at its option and in its
discretion, without the necessity of any notice to or further consent from the
Secured Parties:
(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Security Document (i) as provided in Section 6.03, Section 6.05,
Section 9.20 or any Security Document or (ii) subject to Section 9.08, if
approved, authorized or ratified in writing by the Required Lenders;
(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain a first priority security
interest in and Liens upon the Collateral granted pursuant to the Security
Documents;
(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable law; and
(iv) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(f) or 6.02(m).
(c) Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.09.
(d) Each Loan Party hereby irrevocably appoints the Administrative Agent as such
Loan Party’s attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for such Loan Party and in
the name of such Loan Party to, in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents relating to
the Collateral after the expiration of any applicable grace periods, the
Administrative Agent may itself perform, or cause performance of, such covenant,
and such Loan Party shall pay for the expenses of the Administrative Agent
incurred in connection therewith in accordance with Section 9.05. The power of
attorney granted hereby is coupled with an interest and is irrevocable.
105

--------------------------------------------------------------------------------



(e) The powers conferred on the Administrative Agent under this Agreement and
the other Security Documents are solely to protect its respective interests in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Beyond the safe custody thereof, the Administrative Agent and each
Secured Party shall have no duty with respect to any Collateral in its
possession or control (or in the possession or control of any agent or bailee)
or with respect to any income thereon or the preservation of rights against
prior parties or any other rights pertaining thereto. The Administrative Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property. None of the Administrative Agent, any Lender or any other Secured
Party shall be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee, broker or
other agent or bailee selected by the Borrower or selected by the Administrative
Agent in good faith.
Section 8.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Syndication Agent, if any, the Documentation Agent, if any,
the Sole Lead Arranger and the Sole Bookrunner listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank.
Section 8.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Insolvency Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Disbursements and all other
Obligations (other than obligations of the Borrower or its Subsidiaries owing to
any Lender or Affiliate thereof party to any Hedging Agreement or any Banking
Services Obligations) that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable expenses, disbursements and advances of the Lenders, the Issuing Bank
and the Administrative Agent and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Sections 2.05 and 9.08) allowed in such
judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable expenses, disbursements and advances
106

--------------------------------------------------------------------------------



of the Administrative Agent, and any other amounts due to the Administrative
Agent under Sections 2.05 and 9.08.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.
ARTICLE IX


Miscellaneous
Section 9.01 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), notices and other communications provided for herein or
(except as otherwise provided therein) any other Loan Document shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:
(i) if to the Borrower, to it at Three Allen Center, 333 Clay Street,
Suite 4620, Houston, Texas 77002, Attention of Chief Financial Officer (Fax
No. (713) 652-0499);
(ii) if to the Administrative Agent, to Wells Fargo Bank, N.A., at 1525 West WT
Harris Boulevard, Charlotte, North Carolina 28262, Attention: Syndication Agency
Services (Fax No. (704) 715-0017), with a copy to Wells Fargo Bank, N.A., at
1000 Louisiana Street, Houston, Texas 77002, Attention: Eric HollingsworthJ.C.
Hernandez (Fax No. (713) 739-1087); and
(iii) if to a Lender or an Issuing Bank, to it at its address (or fax number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party may change its address for notices by giving notice of
such change to each party in accordance with this Section 9.01; provided that,
any Lender shall be required only to provide notice of such change to the
Borrower and the Administrative Agent.


(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to
107

--------------------------------------------------------------------------------



accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(e) Reliance by Administrative Agent, Issuing Banks and Lenders. Each of the
Administrative Agent, Issuing Banks and the Lenders shall be entitled to rely
and act upon any notices (including telephonic and electronically communicated
(e-mailed) Borrowing Requests)
108

--------------------------------------------------------------------------------



purportedly given by or on behalf of a Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the Issuing Banks, each
Lender and their Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent, any Issuing Bank or Lender
may be recorded by the Administrative Agent, such Issuing Bank or Lender, and
each of the parties hereto hereby consents to such recording.
Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Banks and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders or the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.13, 2.15, 2.19, 9.05 and
9.16 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Lender or any Issuing Bank.
Section 9.03 Binding Effect. This Agreement shall become effective as provided
in Section 4.02(b).
Section 9.04 Successors and Assigns.
(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby,
109

--------------------------------------------------------------------------------



the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments (including, for
purposes of this Section 9.04(b), participations in Letters of Credit and Swing
Line Loans) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or the Loans at the time owing to it hereunder or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a person that is not a
Lender, an Affiliate of such Lender or any Approved Fund with respect to such
Lender, provided that no such consent shall be required if an Event of Default
shall have occurred and is continuing, and further, provided that the Borrower
shall be deemed to consent to any such assignment unless it shall object thereto
by
110

--------------------------------------------------------------------------------



written notice to the Administrative Agent within 5 Business Days after having
received notice thereof;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed); and


(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed).


(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and provided, further, that
only one such fee shall be payable in the event of contemporaneous assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii) Defaulting Lenders. No assignment shall be made to any Defaulting Lender
or any of its Subsidiaries, or any person who, upon becoming a Lender hereunder,
would constitute any of the foregoing persons.
Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.13, 2.15, 2.19 and 9.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or
111

--------------------------------------------------------------------------------



transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Percentage. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
(c) Register. The Administrative Agent shall maintain at its applicable lending
office a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and each of the Loan
Parties, the Administrative Agent, the Issuing Banks, and the Lenders may treat
each person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s or a Defaulting Lender’s Affiliates or subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s L/C Exposure and participation in Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
112

--------------------------------------------------------------------------------



Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.08 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14, 2.19 and 9.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.17 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) or each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters or credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Borrower hereby agrees that each Lender acting as its
non-fiduciary agent solely for the purpose set forth above in this clause (d),
shall not subject such Lender to any fiduciary or other implied duties, all of
which are hereby waived by the Borrower.
(e) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless (i)
the sale of the participation to such Participant is made with the Borrower’
prior written consent or (ii) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.19 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.19(e) and Section 2.19(f) as though it were a Lender.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall
113

--------------------------------------------------------------------------------



constitute a commitment by any SPC to fund any Loan, and (ii) if a SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
Section 9.05 Expenses; Indemnity.
(a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Lead Arranger, the Administrative Agent,
the Issuing Banks and their Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
shall be consummated), and (ii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of
114

--------------------------------------------------------------------------------



Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. The foregoing costs and expenses under this Section
9.05 shall include all due diligence, search, filing, recording, title
insurance, printing, reproduction, document delivery, travel, CUSIP, electronic
platform, communication costs and appraisal charges and fees and Taxes related
thereto, and other out-of-pocket expenses reasonably incurred by the
Administrative Agent, any Lender or Issuing Bank (including, in connection with
any workout or restructuring, the cost of financial advisors and other outside
experts retained by the Administrative Agent). All amounts due under this
Section 9.05 shall be payable within 30 days after written demand therefore
unless such amounts are being contested in good faith by the Borrower. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all Obligations.
(b) Indemnification by the Borrower. The Borrower agrees to indemnify the
Administrative Agent, each Lender, each Issuing Bank and the Related Parties of
any of the foregoing persons, and the successors and assigns of the foregoing
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements
but excluding any such loss, claim, damage, liability or expense resulting from
a claim or proceeding brought by a Lender against any other Lender (other than
the Administrative Agent in its capacity as such), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds of the Loans or issuance of
Letters of Credit (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that SUCH INDEMNITY SHALL EXPRESSLY INCLUDE ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE but not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or, with respect to any Environmental Liability,
to the extent such Indemnitee, after foreclosure or other remedial action, has
caused such Environmental Liability. This Section 9.05(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, damages, etc.
arising from any non-Tax claim.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR
115

--------------------------------------------------------------------------------



SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
an Issuing Bank, a Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Applicable Agent (or any
such sub-agent), the Applicable Issuing Bank, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Applicable Agent (or any such
sub-agent), the Applicable Issuing Bank or the Swing Line Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Applicable Agent (or any such sub-agent), Applicable Issuing Bank or the Swing
Line Lender in connection with such capacity.
(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or Issuing Bank. All amounts due under
this Section 9.05 shall be payable on written demand therefor.
Section 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender and Issuing Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other Indebtedness (in whatever currency) at any
time owing by the Administrative Agent, such Lender or Issuing Bank to or for
the credit or the account of the Borrower or any other Loan Party to whom it has
made Loans against any of and all the obligations of the Borrower or Loan Party
now or hereafter existing under this Agreement and other Loan Documents held by
the Administrative Agent, such Lender or Issuing Bank, irrespective of whether
or not the Administrative Agent, such Lender or Issuing Bank shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or are owed to a branch or office of
116

--------------------------------------------------------------------------------



such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness. The rights of the Administrative
Agent, each Lender, Issuing Bank and their respective Affiliates under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which the Administrative Agent, such Lender, Issuing Bank or
their respective Affiliates may have. The Administrative Agent, each Lender and
Issuing Bank agree to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Section 9.07 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender or any Issuing Bank in exercising any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 9.08(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Sections 7.02 and
7.03 for the benefit of all the Secured Parties; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as the Administrative Agent) hereunder and under the other Loan
Documents, (ii) any Issuing Bank from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents, (iii) any Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Swing
Line Lender) hereunder and under the other Loan Documents, (iv) any Lender from
exercising setoff rights in accordance with Section 9.06 (subject to the terms
of Section 2.17), or (v) subject to Section 8.11, any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Insolvency Law.
117

--------------------------------------------------------------------------------



(b) Any amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Fee Letter or any Letter of Credit Document), and any
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective if the same shall be in writing and signed by the Required
Lenders and the Borrower (or by the Administrative Agent (with the prior written
consent of the Required Lenders) and the Borrower), provided that such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided further that (x) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
signed by the Administrative Agent and the Borrower to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, and (y) no
amendment, waiver or consent shall:
(i) extend the Maturity Date of or increase the stated amount of any Commitment
of any Lender (or reinstate any Commitment of any Lender terminated pursuant to
the terms hereof) without the written consent of each Lender directly affected
thereby;
(ii) postpone any date fixed by this Agreement for any scheduled payment (but
not any prepayment) of principal, interest or fees due to any Lender hereunder
without the written consent of each Lender directly affected thereby;
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Disbursement or any interest or Fees payable hereunder without the
prior written consent of each Lender directly affected thereby (it being
understood and agreed that neither (x) any change in the definition of “Leverage
Ratio”, or in the component definitions thereof, nor (y) any change to designate
a replacement to the LIBO Rate shall constitute a reduction of rate of interest
or any interest or Fees payable hereunder); provided, however, that only the
consent of the Required Lenders shall be required to waive any obligation of the
Borrower to pay default interest pursuant to Section 2.07, including with
respect to any amount payable thereunder or in connection therewith;
(iv) change Section 2.16, Section 2.17(a) or Section 7.05 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby;
(v) change any provision of this Section, or the percentage specified in
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;
(vi) provide that the Loans may be made in a currency other than U.S. dollars
without the prior written consent of each Lender directly affected thereby;
118

--------------------------------------------------------------------------------



(vii) except as expressly permitted hereunder or under any Security Document,
release all or substantially all of the value of the guaranties provided by the
Guarantors hereunder or all or substantially all of the Collateral without the
written consent of each Lender; or
(viii) amend or modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(g) without the written consent of such SPC,
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or a
Swing Line Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such Issuing Bank or Swing Line
Lender, respectively.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
under any other Loan Document (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders, all Lenders or a majority in interest
of Lenders hereunder or each affected Lender may be effected with the consent of
the applicable Lenders other than Defaulting Lender); provided that any such
amendment, waiver or consent referred to in clause (b)(i), (ii) or (iii) above
that, but for this sentence, would require the prior written consent of such
Defaulting Lender, will continue to require the consent of such Defaulting
Lender; and provided further that any such amendment, waiver or consent
requiring the consent of all Lenders, such Lender or each affected Lender that
by its terms affects any Defaulting Lender more adversely than any other Lender
whose consent is so required shall require the consent of such Defaulting
Lender.
No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under
Hedging Agreements or Banking Services Obligations.
Section 9.09 Interest Rate Limitation. Regardless of any provisions contained in
this Agreement or in any other Loan Documents, the Lenders shall never be deemed
to have contracted for or be entitled to receive, collect or apply as interest
on any Loan or participation in any L/C Disbursement any amount in excess of the
maximum lawful rate (the “Maximum Rate”), and in the event any Lender ever
receives, collects or applies as interest (whether termed interest herein or
deemed to be interest by operation of law or judicial determination) any such
excess, or if an acceleration of the maturities of the Loans or if any
prepayment by the Borrower results in the Borrower having paid any interest in
excess of the Maximum Rate, such amount which would be excessive interest shall
be deemed to be a partial prepayment of principal and applied to the reduction
of the unpaid principal balance of the Loans for which such excess was received,
collected or applied, and, if the principal amount of the Obligations is paid in
full, any remaining excess shall forthwith be paid to the Borrower. All sums
paid or agreed to be paid to the Lenders for the use, forbearance or detention
of the Obligations evidenced by this Agreement shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread, in equal or
unequal parts, throughout the full term of such Obligations until payment in
full so that the rate or amount of interest on account of such indebtedness does
not exceed the Maximum Rate. In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Rate of interest
permitted by law, the Borrower and the Lenders shall, to the
119

--------------------------------------------------------------------------------



maximum extent permitted under applicable law, (i) characterize any
non-principal payment as an expense, fee or premium, rather than as interest;
and (ii) exclude voluntary prepayments and the effect thereof; and (iii) compare
the total amount of interest contracted for, charged or received with the total
amount of interest which could be contracted for, charged or received throughout
the entire contemplated term of the Loans at the Maximum Rate.
Section 9.10 Entire Agreement. This Agreement, the other Loan Documents, and the
Fee Letter constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN ANY CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Insolvency
Laws, as determined in good faith by the Administrative Agent or Issuing Bank,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
120

--------------------------------------------------------------------------------



Section 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by electronic communication (e-mail) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15 Jurisdiction; Consent to Service of Process. (a) Any legal action
or proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, the Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of those courts. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, an Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or its respective properties in the courts of any
jurisdiction.
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any such New
York state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Borrower waives personal service of any summons,
complaint or other process, which may be made by any other means permitted by
the law of such state.
(d) Each Loan Party (other than the Borrower) hereby irrevocably appoints the
Borrower as its agent to receive on its behalf and on behalf of its property
service of copies of any summons or complaint or any other process which may be
served in any action. Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Borrower at the Borrower’s
address set forth in Section 9.01, and each such Loan Party hereby irrevocably
authorizes and directs the Borrower to accept such service on its behalf.
Section 9.16 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain, and cause their respective Affiliates
to maintain, the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal
121

--------------------------------------------------------------------------------



counsel and other advisors (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of, pledgee under Section 9.04(f) or Participant in, or any
prospective assignee of, pledgee under Section 9.04(f) or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section, “Information” shall mean all information received from any Loan
Party relating to any Loan Party or any of their respective businesses, other
than any such information that is available to the Administrative Agent, an
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
any Loan Party, provided that, in the case of information received from a Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. Any person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.
Section 9.17 Judgment Currency. (a) The obligations of the Borrower and the
other Loan Parties hereunder and under the other Loan Documents to make payments
in U.S. dollars (the “Obligation Currency”) shall not be discharged or satisfied
by any tender or recovery pursuant to any judgment expressed in or converted
into any currency other than the Obligation Currency, except to the extent that
such tender or recovery results in the effective receipt by the Administrative
Agent or a Lender or an Issuing Bank of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, such Lender or
Issuing Bank under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against the Borrower or any other
Loan Party or in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the U.S. Dollar
Equivalent, or, in the case of other currencies, the rate of exchange (as quoted
by the Administrative Agent or if the Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
the Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).
122

--------------------------------------------------------------------------------



(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.
(c) For purposes of determining the U.S. Dollar Equivalent or rate of exchange
for this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
Section 9.18 Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 9.19 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, any Issuing Bank or
Lender, or the Administrative Agent, any Issuing Bank or Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Insolvency Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and Issuing
Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus
123

--------------------------------------------------------------------------------



interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable overnight rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the Issuing Bank under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
Section 9.20 Termination. This Agreement and each other Loan Document, and the
covenants and agreements set forth herein and therein, and, in the case of any
Security Document, all security interests and other Liens created thereunder,
shall terminate upon the payment in full of all principal of and any accrued
interest on any Loan and all Fees and other amounts payable under this
Agreement, the termination or expiration of all Letters of Credit and the
termination or expiration of the Commitments; provided that the provisions of
Sections 2.13, 2.15, 2.19, and 9.05 and Article VIII, and any other provision
set forth herein or therein that by its terms survives the termination of this
Agreement or such other Loan Document, shall survive and remain in full force
and effect.
Section 9.21 Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
Section 9.22 Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Guarantor to honor all of its obligations under its
Guaranty in respect of Swap Obligations (provided, however, that the Borrower
shall only be liable under this Section 9.22 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.22, or otherwise under this Agreement, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section shall remain
in full force and effect until the termination of all Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made). The Borrower intends that this Section
9.22 constitute, and this Section 9.22 shall be deemed to constitute, a
"keepwell, support, or other agreement" for the benefit of each Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 9.23 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
124

--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
Section 9.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
125

--------------------------------------------------------------------------------



(b) As used in this Section 9.24, the following terms have the following
meanings:.
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
“Covered Entity” shall mean any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 9.25 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such
126

--------------------------------------------------------------------------------



Qualified Professional Asset Manager made the investment decision on behalf of
such Lender to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, the Lead Arranger and
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
Section 9.26 SECTION 9.24 Amendment and Restatement. The parties hereto have
agreed that this Agreement is an amendment and restatement of the Existing
Credit Agreement in its entirety, and the execution of this Agreement does not
indicate a payment, satisfaction, novation, or discharge thereof. All security
and support for the indebtedness under the Existing Credit Agreement continues
to secure and support the Obligations hereunder. The outstanding commitments
under the Existing Credit Agreement have been assigned, renewed, extended,
modified, and rearranged as Commitments under and pursuant to the terms of this
Agreement. Certain of the Lenders (as Lenders under the Existing Credit
Agreement) have agreed among themselves, in consultation with the Borrower and
the Administrative Agent, to adjust their respective Commitments and to
terminate the commitments of certain lenders under the Existing Credit Agreement
who will not become a Lender hereunder (each an “Exiting Lender”). The
Administrative Agent, the Lenders, and the Borrower, and each Exiting Lender (by
receipt of the payment in full of the Loans as defined in, and owing to it
under, the Existing Credit Agreement and under a separate exiting agreement
executed by such Exiting Lender) consented to such reallocation and each Exiting
Lender’s adjustment of, and each Exiting Lender’s assignment of, an interest in
the commitments and the Exiting Lenders’ assignments of their respective
commitments. On the Effective Date, and after giving effect to such
reallocations, adjustments, assignments and decreases, the Commitments of each
Lender shall be as set forth on Schedule 2.01. The Lenders shall make all
appropriate adjustments and payments between and among themselves to account for
the revised pro rata shares resulting from the initial allocation of the
127

--------------------------------------------------------------------------------



Lenders’ commitments under the Existing Credit Agreement to under this
Agreement. The Borrower and each Lender party hereto that was a “Lender” under
the Existing Credit Agreement hereby agrees and this Section 9.249.26 and any
exiting agreement executed by an Exiting Lender that is acceptable to the
Administrative Agent shall be deemed approved assignment forms as required under
the Existing Credit Agreement.
[Remainder of this page intentionally left blank. Signature pages follow.]
128


--------------------------------------------------------------------------------



Schedule 2.01


Lenders and Commitments

BankCommitmentWells Fargo Bank, N.A.$23,142,857.16ABN AMRO Capital USA
LLC$21,142,857.14Bank of America, N.A.$21,142,857.14Capital One, National
Association$21,142,857.14JPMorgan Chase Bank, N.A.$21,142,857.14Regions
Bank$21,142,857.14Royal Bank of Canada$21,142,857.14Barclays Bank
PLC$17,142,857.14Cadence Bank, N.A.$12,857,142.86ZB, N.A. D/B/A Amegy
Bank$12,857,142.86Credit Suisse AG, Cayman
Islands$7,142,857.14TOTAL$200,000,000.00

Schedule 2.01




--------------------------------------------------------------------------------



Schedule 3.08


Subsidiaries

SUBSIDIARY NAME
JURISDICTION OF FORMATION
OUTSTANDING EQUITY INTERESTS
% Ownership Interest of the U.S. Borrower and its SubsidiariesCapstar Drilling,
Inc.Texas27,882 shares of common stock100%Capstar Holding, L.L.C.Delaware
Membership
Interest
100%Oil States Industries do Brasil Instalacoes Maritimas Ltda.Brazil
Quotas -
uncertificated
100%Oil States Energy Services Holding, Inc.Delaware1,000 Shares100%Oil States
Energy Services, L.L.C.Delaware
Membership
Interest
100%Oil States Energy Services, S.A. de C.V.Mexico53,635 Shares100%Oil States
Industries (Asia) PTE LTDSingapore100 common100%Oil States Industries (India)
Private LimitedIndia
16,759,071 Shares
100%Oil States Industries (Thailand) Ltd.Thailand
422,900 ordinary
shares
99.51%Oil States Industries (UK) LimitedScotland1,100,000100%Oil States
Industries, Inc.Delaware
100 shares of
common
100%Oil States Industries (Malaysia) Inc.Delaware1,000 shares100%Oil States
Management, Inc.Delaware
1,000 shares of
common stock
100%Oil States Skagit SMATCO, LLCDelaware
Membership
Interest
100%OSES International Holding, L.L.C.Delaware
Membership
Interest
100%OSES International, LLCDelaware
Membership
Interest
100%Oil States Energy Services International, Inc.The Bahamas3,000 shares100%

Schedule 3.08
Page 1

--------------------------------------------------------------------------------




Oil States Energy Services (Canada) IncorporatedCanada
1,000 Class A
Common shares;266 Class B
Common shares
100%Tempress Technologies, Inc.Washington1,000 Shares100%Oil States Industries
US, Inc.DelawareMembership Interests100%Oil States Industries Netherlands
CVNetherlandsMembership Interest100%Oil States Industries 1 B.V.Netherlands1
common100%Oil States Industries LLC 2DelawareMembership Interest100%Oil States
Industries LLC 3DelawareMembership Interest100%Oil States Industries LLC
1DelawareMembership Interest100%Oil States Industries Singapore Holdco
B.V.Netherlands
346,307 common
100%Oil States Industries (Shenzhen) Co. Ltd.ChinaCharter Capital100%GD
Development CorporationDelaware1,000100%GEODynamics,
Inc.Delaware150,000100%Legacy Oil Tools LLCTexasMembership Interest100%GEO
Dynamics (U.K) Ltd.UK1 share100%Oil States Martec de Mexico, S.A. de
C.V.MexicoInactive / Dormant100%OIS Cyprus LimitedCyprus1,000 shares100%MR
Inspection Services LimitedUnited Kingdom1 share100%MR Oil States, Energy
Services, S.L.Las Palmas300 shares100%Oil States Industries Middle East, LLCAbu
DhabiMembership Interest100%



Schedule 3.08
Page 2




--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF] BORROWING BASE CERTIFICATE
[Date]
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd – 1B 1
MACD1109-019
Charlotte, NC 28262
Attn: Agency Services Manager
Email: agencyservices.requests@wellsfargo.com
Facsimile: 704-590-2782


Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of January 30, 2018 (as may be amended, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among Oil States International,
Inc., the lenders from time to time party thereto (the “Lenders”), and Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein have the meanings set forth in the Credit Agreement.
The undersigned, on behalf of the Borrower, hereby certifies and warrants that:
(a) [          ] is a Financial Officer of the Borrower and that, as such, he or
she is authorized to execute this certificate for and on behalf of the Borrower.
(b) as of the date hereof, the amounts and calculations regarding the Borrowing
Base and aggregate Revolving Credit Exposure set forth on Schedule A are true
and correct in all material respects;
(c) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered concurrently herewith fairly presents, in all material
respects, the financial condition of the Borrower and its consolidated
Subsidiaries on a consolidated basis, as of the last day of the applicable
month, in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnote; and
(d) the Inventory and Receivables included in the Borrowing Base as calculated
in Schedule A are Eligible Inventory and Eligible Receivables, respectively.
Very truly yours,
OIL STATES INTERNATIONAL, INC.
By: ___________________________________
Name: _________________________________
Title: __________________________________


Exhibit A – Form of Borrowing Base Certificate
Page 1 of 3




--------------------------------------------------------------------------------



SCHEDULE A


BORROWING BASE
AND
REVOLVING CREDIT EXPOSURE
CALCULATIONS


A. ELIGIBLE RECEIVABLES AS OF [____________], 202__.
1. Receivables1 of the Borrower and its Subsidiaries, in each  = $__________
case, as reflected in the balance sheet delivered herewith




2. Receivables due from any Person that is, or whose   = $__________
government is, the subject of Sanctions


3. Eligible Receivables = A.1 minus A.2    = $__________




B. ELIGIBLE INVENTORY AS OF [____________], 202__.
1. Inventory2 owned by the Borrower or any Subsidiary, in   = $__________
each case, as reflected in the balance sheet delivered herewith


2. Eligible Inventory = B.1     = $__________




C. BORROWING BASE
1. A.3. x 0.70      = $__________
2. B.2.  x 0.20      = $__________
3. Borrowing Base = C.1 plus C.23     = $__________
_____________________________
1 “Receivables” of any person means, at any date of determination thereof, the
unpaid portion of the obligation, as stated on the respective invoice or other
writing of a customer of such person in respect of goods sold or services
rendered by such person.
2 “Inventory” of any person means all inventory (as defined in the Uniform
Commercial Code) owned by such person, wherever located and whether or not in
transit, which, in the case of finished goods, is held for sale.
3 At no time shall such amount constitute more than 30% of the Borrowing Base.
Exhibit A – Form of Borrowing Base Certificate
Page 2 of 3



--------------------------------------------------------------------------------



D. AS OF THE DATE THIS CERTIFICATE IS DELIVERED:
1. Aggregate outstanding principal amount of all   =  $__________
Revolving Credit Loans
2. Aggregate amount of L/C Exposure    =  $__________
3. Aggregate outstanding amount of all Swing Line Loans  =  $__________
4. Revolving Credit Exposure = D.1 plus D.2 plus D.3  =  $__________
5. Aggregate Commitments      = $__________
6. Financial Covenant Suspension Borrowing Limit =
0.85 times the lesser of C.3 and D.5   = $__________
7. Over-Advance: D.4 minus D.6     $_______


Exhibit A – Form of Borrowing Base Certificate
Page 3 of 3




--------------------------------------------------------------------------------



EXHIBIT C-1
[FORM OF] BORROWING REQUEST
Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders referred to below,


1525 West WT Harris Boulevard
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Fax: 704-715-0017


[Date]
Ladies and Gentlemen:
The undersigned, Oil States International, Inc. (the “Borrower”), refers to the
Amended and Restated Credit Agreement dated as of January 30, 2018 (as may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Oil States International, Inc. (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing of Loans under the Credit Agreement, and
in that connection sets forth below the terms on which such Borrowing is
requested to be made:
(A) Type of Borrowing1  ______________________


(B) Date of Borrowing
(which is a Business Day) ______________________
(C) Principal Amount of
Borrowing2   ______________________
        
(D) Interest Period and the last
day thereof (for
Eurocurrency Borrowings)3 ______________________


_____________________________
1 Specify Eurocurrency Borrowing or ABR Borrowing
2 For an ABR Borrowing, in U.S. dollars not less than $500,000 and in an
integral multiple of $100,000, and for a Eurocurrency Borrowing, in U.S. dollars
not less than $1,000,000 and in an integral multiple of $1,000,000, but in any
event not exceeding the available Total Commitment
3 Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date
Exhibit C-1 – Form of Borrowing Request
Page 1 of 2



--------------------------------------------------------------------------------





(E) Funds are requested to be disbursed to the Borrower’s account with:
Bank Name:  ______________________
Bank Address: ______________________
Account Number: ______________________
The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in Sections 4.01(b), (c),
and (d) of the Credit Agreement have been satisfied.
OIL STATES INTERNATIONAL, INC.
by: ______________________________
Name:
Title: [Responsible Officer]


Exhibit C-1 – Form of Borrowing Request
Page 2 of 2




--------------------------------------------------------------------------------



EXHIBIT C-2
[FORM OF] SWING LINE BORROWING REQUEST
Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders referred to below,


1525 West WT Harris Boulevard
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Fax: 704-715-0017






[Date]
Ladies and Gentlemen:
The undersigned, Oil States International, Inc. (the “Borrower”), refers to the
Amended and Restated Credit Agreement dated as of January 30, 2018 (as may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Oil States International, Inc., the lenders from time to time
party thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.22 of the Credit Agreement that it requests a Swing
Line Borrowing of Loans under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:
(A) Date of Borrowing
(which is a Business Day) ______________________
(B) Principal Amount of
Borrowing1    ______________________




_____________________________
1 In U.S. dollars not less than $100,000 (except as otherwise set forth in any
AutoBorrow Agreement), but in any event not exceeding the available Total
Commitment
Exhibit C-2 – Form of Swing Line Borrowing Request
Page 1 of 2



--------------------------------------------------------------------------------



(C) Funds are requested to be disbursed to the Borrower’s account with:
Bank Name:  ______________________
Bank Address: ______________________
Account Number: ______________________
        The Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that, on the date of this Swing Line Borrowing Request and on
the date of the related Borrowing, the conditions to lending specified in
Sections 4.01(b), (c), and (d) of the Credit Agreement have been satisfied.
OIL STATES INTERNATIONAL, INC.,
by: ______________________________
Name:
Title: [Responsible Officer]
Exhibit C-2 – Form of Swing Line Borrowing Request
Page 2 of 2




--------------------------------------------------------------------------------



EXHIBIT I
[FORM OF] COMPLIANCE CERTIFICATE
This certificate dated as of ________ ___, 202__ is prepared pursuant to that
certain Amended and Restated Credit Agreement, dated as of January 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Oil States International, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto, and Wells Fargo Bank, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders.
The undersigned, on behalf of the Borrower, hereby certifies and warrants that:
(a) [          ] is a Financial Officer of the Borrower and that, as such, he or
she is authorized to execute this certificate for and on behalf of the Borrower;
(b) attached hereto as Schedule A is a detailed spreadsheet reflecting the
covenant calculations, as of the date and for the periods covered by this
certificate;
[(c) that no Default or Event of Default has occurred or is continuing as of the
date hereof;]
[(c) the following Default[s] or Event[s] of Default exist[s] as of the date
hereof, if any, and the actions set forth below are being taken to remedy such
circumstances:
        ____________________________________;]
(d) that as of the date hereof for the periods set forth below the following
statements, amounts, and calculations included herein and in Schedule A, were
true and correct in all material respects.
[Solely for purposes of the fiscal quarters ending September 30, 2020 and
December 31, 2020:
(i)  The undersigned, on behalf of the Borrower, hereby further certifies and
warrants that the aggregate Revolving Credit Exposure [did not] [did] exceed the
Financial Covenant Suspension Borrowing Limit at any time during the last fiscal
quarter covered by this certificate.
(ii) If aggregate Revolving Credit Exposure did not exceed the Financial
Covenant Suspension Borrowing Limit at any time during such fiscal quarter, then
the covenant calculations reflected in Schedule A are for information purposes
and effective for purposes of establishing the Applicable Percentage.]


Exhibit I Form of Compliance Certificate
Page 1 of 6




--------------------------------------------------------------------------------



Schedule A
I. Section 6.10  Interest Coverage Ratio:1
(a) Borrower’s Consolidated EBITDA:2
(i) + [(ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix)] 3 – [(x) +
(xi)] 4 = $___________


(i) Consolidated Net Income    $_________________
(ii) Consolidated Interest Expense    $_________________
(iii) consolidated income tax expense   $_________________
(iv) depreciation, amortization expenses   $_________________
(v) non-cash charges or extraordinary losses 5  $_________________
(vi) unamortized debt issuance costs    $_________________
(vii) loss on extinguishment of Indebtedness   $_________________
(viii) non-recurring transaction costs associated with
        any Acquisition6      $_________________
(ix) actual and realized severance and restructuring
costs7       $_________________
(x) certain cash payments8     $_________________
(xi) extraordinary gains and noncash income items9  $_________________


_____________________________
1 Calculated as of the last day of any fiscal quarter of the Borrower. If, at
any time the Interest Coverage Ratio is being determined, the Borrower or any
Subsidiary shall have completed a Permitted Acquisition or Asset Sale the
consideration of which is greater than $25,000,000 (including the Brazos
Acquisition), in each case since the beginning of the relevant period, the
Interest Coverage Ratio shall be determined on a pro forma basis (using the
criteria therefor described in Section 6.04(i) of the Credit Agreement) for such
Permitted Acquisition or Asset Sale and any related incurrence or repayment of
Indebtedness had occurred at the beginning of such period
2 Calculated for the four-fiscal quarter period covered by this certificate
3 Items (ii) – (ix) shall be included without duplication and to the extent
deducted in determining Consolidated Net Income
4 Items (x) and (xi) shall be deducted without duplication
5 Including share-based compensation
6 In an aggregate amount not to exceed (i) $5,000,000 for any such acquisition
or (ii) $10,000,000 for any four-fiscal quarter period
7 Including only costs incurred during the fiscal quarter ended June 30, 2020,
in an aggregate amount not to exceed $7,500,000
8 Cash payments made on account of reserves, restructuring charges and other
noncash charges added to Consolidated Net Income pursuant to clause (b)(iv) of
the definition of “EBITDA” in the Credit Agreement in a previous period
9 To the extent included in determining Consolidated Net Income, as determined
in accordance with GAAP
Exhibit I Form of Compliance Certificate
Page 2 of 6



--------------------------------------------------------------------------------



(b) Borrower’s Consolidated Interest Expense
(i) + (ii) =       $_________________
(i) Interest Expense10     $_________________
(ii) Interest accrued on Indebtedness11    $_________________
Interest Coverage Ratio = (a) to (b) _________________


Minimum Interest Coverage Ratio  3.00 to 1.00


Compliance     Yes No


_____________________________
10 Including imputed interest expense in respect of Capital Lease Obligations
but excluding the amortization of debt discount and debt issuance costs),
determined in accordance with GAAP. Interest expense shall be determined after
giving effect to any net payments made or received by the applicable person with
respect to interest rate Hedging Agreements
11 Interest accrued in respect of Indebtedness that is required to be
capitalized rather than included in consolidated interest expense, in accordance
with GAAP


Exhibit I Form of Compliance Certificate
Page 3 of 6



--------------------------------------------------------------------------------



II. Section 6.11 Total Net Leverage Ratio12:
(a) Total Debt of Borrower and its Subsidiaries13  $_________________


(b) Unrestricted, unencumbered cash and cash equivalents
in domestic and international deposit accounts or
securities accounts held by a Loan Party
or any wholly owned Subsidiary of a Loan Party
with a Lender or an affiliate of a Lender    $_________________


(c) Total Net Funded Debt
(a) minus (b)      $_________________14


(d) Consolidated EBITDA
(item I(a) above)     $_________________




Leverage Ratio = (c) to (d)   _________________


Maximum Leverage Ratio   3.75 to 1.00


Compliance     Yes No


_____________________________
12 Calculated as of the last day of any fiscal quarter of the Borrower. If, at
any time the Leverage Ratio is being determined, the Borrower or any Subsidiary
shall have completed a Permitted Acquisition or Asset Sale the consideration of
which is greater than $25,000,000 (including the Brazos Acquisition), in each
case since the beginning of the relevant four fiscal quarter period, the
Leverage Ratio shall be determined on a pro forma basis (using the criteria
therefor described in Section 6.04(i) of the Credit Agreement) as if such
Permitted Acquisition or Asset Sale, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
13 Excluding (a) obligations of such person as an account party in respect of
letters of credit (but including any unreimbursed drawings of letters of
credit), and (b) earn-out or other type of deferred purchase price of property
or services, but only to the extent such Indebtedness is not a liability under
GAAP.
14 Cannot be less than $0.


Exhibit I Form of Compliance Certificate
Page 4 of 6



--------------------------------------------------------------------------------



III. Section 6.12 Senior Leverage Ratio15:
(a) Loans and drawn but unreimbursed Letters of Credit
Outstanding       $_________________


(b) aggregate outstanding principal amount owed by
Borrower or its Subsidiaries in respect of the Seller Note $_________________


(c) aggregate outstanding principal amount owed by
Borrower or its Subsidiaries in respect of the Orem
Road Note      $_________________


(d) the aggregate amount of capital leases appearing on
the consolidated financial statements of the Borrower
as liabilities under GAAP    $_________________


(e) deferred purchase price Indebtedness to the extent
such Indebtedness (i) has a scheduled maturity
that is earlier than the Maturity Date and (ii) is a
liability under GAAP.     $_________________


(f) Senior Debt
        (a) plus (b) plus (c) plus (d) plus (e)  $_________________


(g) Consolidated EBITDA
        (item I(a) above)    $_________________


Senior Leverage Ratio = (f) to (g) _________________


Maximum Senior Leverage Ratio  2.25 to 1.00


Compliance     Yes No


_____________________________
15 Calculated as of the last day of any fiscal quarter of the Borrower. If, at
any time the Senior Leverage Ratio is being determined, the Borrower or any
Subsidiary shall have completed a Permitted Acquisition or Asset Sale the
consideration of which is greater than $25,000,000 (including the Brazos
Acquisition), in each case since the beginning of the relevant four fiscal
quarter period, the Senior Leverage Ratio shall be determined on a pro forma
basis (using the criteria therefor described in Section 6.04(i) of the Credit
Agreement) as if such Permitted Acquisition or Asset Sale, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
Exhibit I Form of Compliance Certificate
Page 5 of 6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this ____ day of [ ], [ ].
OIL STATES INTERNATIONAL, INC.




By: 
Name:
Title:


Exhibit I Form of Compliance Certificate
Page 6 of 6

